--------------------------------------------------------------------------------

Exhibit 10.2
 
PLAN AND AGREEMENT OF TRIANGULAR MERGER
BETWEEN
MARSHALL HOLDINGS INTERNATIONAL, INC.,
MARSHALL ACQUISITION COMPANY, INC.
AND
RUDY NUTRITION


MARSHALL HOLDINGS INTERNATIONAL, INC., a Nevada corporation (“Marshall”),
MARSHALL ACQUISITION COMPANY, INC., a Nevada corporation (the “Subsidiary”), and
RUDY NUTRITION, a Nevada corporation (“Rudy”), hereby agree as follows:


WHEREAS, the Subsidiary is a wholly-owned subsidiary of Marshall; and


WHEREAS, Rudy desires to merge, subject to the approval of its stocholders (the
“Rudy Stockholders”), with and into the Subsidiary (the “Merger”); and


WHEREAS, as a result of the Merger, the Rudy Stockholders will receive shares of
the common stock of Marshall, par value $0.001 per share (the “Marshall Common
Stock”) in exchange for all of their shares of the common stock of Rudy, par
value $0.001 per share (the “Rudy Common Stock”); and


NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties agree as follows:


1.              Plan Adopted.  A plan of merger whereby Rudy merges with and
into the Subsidiary (this “Plan of Merger”), pursuant to the provisions of
Chapter 92A of the Nevada Revised Statutes (the “NRS”) and Section 368(a)(1)(A)
of the Internal Revenue Code of 1986, as amended, is adopted as follows:


(a)            Rudy shall be merged with and into the Subsidiary, to exist and
be governed by the laws of the State of Nevada.


(b)            The Subsidiary shall be the Surviving Corporation and its name
shall be changed to Rudy Nutrition (the “Surviving Corporation”) and will
continue to be a wholly-owned subsidiary of Marshall.


(c)            When this Plan of Merger shall become effective, the separate
existence of Rudy shall cease and the Surviving Corporation shall succeed,
without other transfer, to all the rights and properties of Rudy and shall be
subject to all the debts and liabilities of such corporation in the same manner
as if the Surviving Corporation had itself incurred them.  All rights of
creditors and all liens upon the property of each constituent entity shall be
preserved unimpaired, limited in lien to the property affected by such liens
immediately prior to the Merger.


(d)            The Surviving Corporation will be responsible for the payment of
all fees and franchise taxes of the constituent entities payable to the State of
Nevada, if any.


(e)            The Surviving Corporation will carry on business with the assets
of Rudy, as well as the assets of the Subsidiary.


(f)             The Surviving Corporation will be responsible for the payment of
the fair value of shares, if any, required under Chapter 92A of the NRS.


(g)            The Rudy Stockholders will surrender all of their shares of the
Rudy Common Stock in the manner hereinafter set forth.


(h)            In exchange for the shares of the Rudy Common Stock surrendered
by the Rudy Stockholders, Marshall will issue and transfer to them on the basis
hereinafter set forth, shares of the Marshall Common Stock.


 
1

--------------------------------------------------------------------------------

 


(i)             A copy of this Plan of Merger will be furnished by the Surviving
Corporation, on request and without cost, to any stockholder of any constituent
corporation.


(j)             The authorized capital stock of the Subsidiary is 1,000 shares
of common stock, par value $0.001 per share (the “Subsidiary Common Stock”), of
which 1,000 shares are issued and outstanding.


(k)            The authorized capital stock of Rudy is 400,000,000 shares of
preferred stock, par value $0.01 per share (the “Rudy Preferred Stock”) and
5,000,000,000 shares of the Rudy Common Stock.  As of the date of this
Agreement, there are 126,614,995 shares of the Rudy Preferred Stock and
2,221,817,606 shares of the Rudy Common Stock duly and validly issued and
outstanding, fully paid, and non-assessable.  Before the Effective Date,
hereinafter defined, all shares of the Rudy Preferred Stock shall be converted
into shares of the Rudy Common Stock, and the Rudy Common Stock will be reverse
split into 667,314 shares (the “Rudy Corporate Action”), whereupon, as of the
Effective Date, then there will be 127,282,309 shares of the Rudy Common Stock
duly and validly issued and outstanding, fully paid, and non-assessable and
subject to the terms of the Merger held by 67 Rudy Stockholders, of which no
more than 35 will be “unaccredited investors” after referencing the term
“accredited investor” as defined in the Securities Act of 1933, as amended (the
“Securities Act”).


(l)             Before the Effective Date, with respect the Rudy Common Stock,
Rudy shall file a Form 15 with the United States Securities and Exchange
Commission (the “SEC”) which will contain a Certification and Notice of
Termination of Registration under Section 12(g) of the Securities Exchange Act
of 1934, as amended.


2.              Effective Date.  The effective date of the Merger (the
“Effective Date”) shall be the date of the filing of Articles of Merger for the
Subsidiary and Rudy in the State of Nevada.


3.              Submission to Stockholders.  This Plan of Merger shall be
submitted for approval separately to the Rudy Stockholders and to Marshall as
the sole stockholder of the Subsidiary in the manner provided by the laws of the
State of Nevada.


4.              Manner of Exchange.  On the Effective Date, the Rudy
Stockholders shall surrender their stock certificates representing the Rudy
Common Stock to Marshall in exchange for certificates representing the shares of
the Marshall Common Stock to which they are entitled.  In exchange, the
Subsidiary shall receive all of the issued and outstanding shares of the Rudy
Common Stock held by the Rudy Stockholders.


5.              Basis of Exchange.  Following the Rudy Corporate Action, the
Rudy Stockholders will own 127,282,309 shares of the Rudy Common Stock, which
shares shall constitute all of the issued and outstanding shares of the capital
stock of Rudy.  As a result of the Merger, the Rudy Stockholders shall be
entitled to receive, in exchange for all of their Rudy Common Stock, 10,000,000
shares of the Marshall Common Stock.


6.              Restricted Shares.  All shares of the Marshall Common Stock to
be received by the Rudy Stockholders hereunder shall be restricted in their
resale as provided in the Securities Act, and shall contain a legend as required
by Rule 144 promulgated under the Securities Act (“Rule 144”), which shall read
as follows:


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.


The restricted nature of such shares shall not be taken into account or any
quoted price of the shares on the Effective Date.  Upon receipt of the Marshall
Common Stock, each Rudy Stockholder shall execute a Subscription Agreement in
the form attached hereto as Exhibit A.  In that regard, the Rudy Stockholders
shall acknowledge that Marshall does not have any obligation to register for
resale pursuant to the Securities Act, the shares of the Marshall Common Stock
to be received by them hereunder.


 
2

--------------------------------------------------------------------------------

 


7.              Directors and Officers.


(a)            The present Board of Directors of the Subsidiary shall serve as
the Board of Directors of the Surviving Corporation until the next annual
meeting or until such time as their successors have been elected and qualified.


(b)            If a vacancy shall exist on the Board of Directors of the
Surviving Corporation on the Effective Date, such vacancy may be filled by the
Board of Directors as provided in the Bylaws of the Surviving Corporation.


(c)            All persons who, on the Effective Date, are executive or
administrative officers of the Subsidiary shall be officers of the Surviving
Corporation until the Board of Directors of the Surviving Corporation shall
otherwise determine.  The Board of Directors of the Surviving Corporation may
elect or appoint such additional officers as it may deem necessary or
appropriate.


8.              Articles of Incorporation.  The Articles of Incorporation of the
Subsidiary existing on the Effective Date, as amended to reflect the change of
name to Rudy Nutrition, a copy of which is attached hereto as Exhibit B shall
continue in full force as the Articles of Incorporation of the Surviving
Corporation until altered, amended, or repealed as provided therein or as
provided by law.


9.              Bylaws.  The Bylaws of the Subsidiary existing on the Effective
Date, as amended to reflect the change of name to Rudy Nutrition, a copy of
which is attached hereto as Exhibit C shall continue in full force as the Bylaws
of the Surviving Corporation until altered, amended, or repealed as provided
therein or as provided by law.


10.            Copies of the Plan of Merger.  A copy of this Plan of Merger is
on file at 1343 Rocky Hills Road, Las Vegas, Nevada 89118, the principal offices
of Rudy, and 2750 West Brooks Avenue, Suite 103, North Las Vegas, Nevada 89032,
the principal offices of Marshall and the Subsidiary.  A copy of this Plan of
Merger will be furnished to any stockholder of Rudy, Marshall, or the
Subsidiary, on written request and without cost.


11.            Representations and Warranties of Rudy.  Where a representation
contained in this Agreement is qualified by the phrase “to the best knowledge of
Rudy” (or words of similar import), such expression means that, after having
conducted a due diligence review, Rudy believes the statement to be true,
accurate, and complete in all material respects.  Knowledge shall not be imputed
nor shall it include any matters which such person should have known or should
have been reasonably expected to have known.  Rudy represents and warrants to
Marshall as follows:


(a)            Power and Authority.  Rudy has full power and authority to
execute, deliver, and perform this Agreement and all other agreements,
certificates or documents to be delivered in connection herewith, including,
without limitation, the other agreements, certificates and documents
contemplated hereby (collectively the “Other Agreements”).


(b)            Binding Effect.  Upon execution and delivery by Rudy, this
Agreement and the Other Agreements shall be and constitute the valid, binding
and legal obligations of Rudy, enforceable against Rudy in accordance with the
terms hereof and thereof, except as the enforceability hereof or thereof may be
subject to the effect of (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally, and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).


(c)            Effect.  Neither the execution and delivery of this Agreement or
the Other Agreements nor full performance by Rudy of its obligations hereunder
or thereunder will violate or breach, or otherwise constitute or give rise to a
default under, the terms or provisions of the Articles of Incorporation or
Bylaws of Rudy or, subject to obtaining any and all necessary consents, of any
contract, commitment or other obligation of Rudy or necessary for the operation
of Rudy’s business (the “Business”) following the Merger or any other material
contract, commitment, or other obligation to which Rudy is a party, or create or
result in the creation of any encumbrance on any of the property of
Rudy.  Except as otherwise disclosed to Marshall before the date of this
Agreement and disclosed on Schedule 11(c) attached hereto, Rudy is not in
violation of its Articles of Incorporation, its Bylaws, or of any indebtedness,
mortgage, contract, lease, or other agreement or commitment.


 
3

--------------------------------------------------------------------------------

 


(d)            No Consents.  No consent, approval or authorization of, or
registration, declaration or filing with any third party, including, but not
limited to, any governmental department, agency, commission or other
instrumentality, will, except such consents, if any, delivered or obtained on or
prior to the Effective Date, be obtained or made by Rudy prior to the Effective
Date to authorize the execution, delivery and performance by Rudy of this
Agreement or the Other Agreements.


(e)            Capitalization.  Rudy is authorized by its Articles of
Incorporation to issue 400,000,000 shares of the Rudy Preferred Stock and
5,000,000,000 shares of the Rudy Common Stock.  As of the date of this
Agreement, there are 126,614,995 shares of the Rudy Preferred Stock and
2,221,817,606 shares of the Rudy Common Stock duly and validly issued and
outstanding, fully paid, and non-assessable.  There are no outstanding options,
contracts, commitments, warrants, preemptive rights, agreements or any rights of
any character affecting or relating in any manner to the issuance of the Rudy
Preferred Stock or the Rudy Common Stock or other securities or entitling anyone
to acquire the Rudy Preferred Stock or the Rudy Common Stock or other securities
of Rudy.


(f)            Stock Ownership.  Following the Rudy Corporate Action and on the
Effective Date, Rudy will have 67 stockholders, of which no more than 35 will be
“unaccredited investors” after referencing the term “accredited investor” as
defined in the Securities Act, who will have good, absolute, and marketable
title to 127,282,309 shares of the Rudy Common Stock as described herein, which
will constitute 100 percent of the issued and outstanding shares of the Rudy
Common Stock.  Rudy has the complete and unrestricted right, power and authority
to cause the Merger pursuant to this Agreement.  The delivery of the Rudy Common
Stock to the Subsidiary as herein contemplated will vest in the Subsidiary good,
absolute and marketable title to the shares of the Rudy Common Stock as
described herein, free and clear of all liens, claims, encumbrances, and
restrictions of every kind, except those restrictions imposed by applicable
securities laws or this Agreement.


(g)           Organization and Standing of Rudy.  Rudy is a duly organized and
validly existing Nevada corporation in good standing, with all requisite
corporate power and authority to carry on the Business as presently conducted in
each of the jurisdictions where it is currently doing business.  Rudy has
qualified to do business in the states reflected on Schedule 11(g) attached
hereto.


(h)            Rudy Subsidiaries.  Rudy has one subsidiary, Rudy Beverage, Inc.,
a Nevada corporation.


(i)             Employees.  Rudy has no employees.


(j)             Financial Statement.  Rudy has furnished Marshall and the
Subsidiary an audited consolidated balance sheet of Rudy as of June 30, 2008,
and the related consolidated statement of income and retained earnings for the
period covered thereby (the “Financial Statement”).  The Financial Statement (i)
is in accordance with the books and records of Rudy; (ii) fairly presents the
financial condition of Rudy at such date and the results of its operations for
the period therein specified; (iii) was prepared in accordance with generally
accepted accounting principles applied upon a basis consistent with prior
accounting periods; and (iv) with respect to all contracts and commitments of
Rudy, reflects adequate reserves for all reasonably anticipated losses and costs
in excess of anticipated income.  Specifically, but not by way of limitation,
the Financial Statement discloses all of the debts, liabilities, and obligations
of any nature (whether absolute, accrued, contingent, or otherwise and whether
due or to become due) of Rudy on the dates therein specified (except such debts,
liabilities, and obligations as are not required to be reflected therein in
accordance with generally accepted accounting principles).


(k)            Present Status.  Since the date reflected on the Financial
Statement, except as reflected on Schedule 11(k) attached hereto, Rudy has not
(i) incurred any material obligations or material liabilities, absolute,
accrued, contingent, or otherwise, except current trade payables; (ii)
discharged or satisfied any liens or encumbrances, or paid any obligations or
liabilities, except current Financial Statement liabilities and current
liabilities incurred since the dates reflected on the Financial Statement, in
each case, in the ordinary course of business; (iii) declared or made any
stockholder payment or distribution or purchased or redeemed any of its
securities or agreed to do so; (iv) mortgaged, pledged, or subjected to lien,
encumbrance, or charge any of its assets except as shall be removed prior to or
at the Effective Date; (v) canceled any debt or claim; (vi) sold or transferred
any assets of a material value except sales from inventory in the ordinary
course of business; (vii) suffered any damage, destruction, or loss (whether or
not covered by insurance) materially affecting its properties, business, or
prospects; (viii) waived any rights of a material value; (ix) entered into any
transaction other than in the ordinary course of business.  Further, since the
date reflected on the Financial Statement, except as reflected on Schedule 11(k)
attached hereto, there has not been any change in or any event or condition
(financial or otherwise) affecting the property, assets, liabilities,
operations, or prospects of Rudy, other than changes in the ordinary course of
its business, none of which has (either when taken by itself or taken in
conjunction with all other such changes) been materially adverse.


 
4

--------------------------------------------------------------------------------

 


(l)             Tax Returns and Audits.  As of the date of this Agreement,
except as reflected on Schedule 11(l) attached hereto, Rudy has duly filed all
federal, state, and local tax returns as required to be filed by it (including,
but not limited to, all payroll or other employment related tax returns), and
has paid all federal, state and local taxes, including, but not limited to all
payroll and employment taxes, required to be paid with respect to the periods
covered by such returns.  Except as reflected on Schedule 11(l) attached hereto,
Rudy has not been delinquent in the payment of any tax, assessment, or
governmental charge, and has not had any tax deficiencies proposed or assessed
against it and has not executed any waiver of the statute of limitations on the
assessment or collection of any tax.


(m)           Litigation.  Other than as reflected on Schedule 11(m) attached
hereto, Rudy has disclosed all litigation, arbitrations, claims, governmental or
other proceedings (formal or informal), or investigations pending, threatened,
or in prospect (or any basis therefor known to Rudy) with respect to Rudy, or
any of its business, properties, or assets prior to the execution of this
Agreement.  Except as reflected on Schedule 11(m) attached hereto, Rudy is not
affected by any present or threatened strike or other labor disturbance or, to
the best knowledge of Rudy, is any union attempting to represent any employee of
Rudy as collective bargaining agent.  Rudy is not in material violation of, or
in material default with respect to, any law, rule, regulation, order, judgment,
or decree; nor are Rudy required to take any action in order to avoid such a
violation or default.


(n)            Compliance with Laws and Regulations.  Except as otherwise
disclosed in Schedule 11(n) attached hereto, to the best knowledge of Rudy, Rudy
is in material compliance, with all laws, ordinances, codes, restrictions,
regulations (environmental and otherwise) and other legal requirements
applicable to the conduct of the Business, the noncompliance with which would be
likely to have a material adverse effect on the Business; and there are no
lawsuits or proceedings pending or, to its best knowledge, threatened with
respect to the foregoing.


(o)            No Defaults.  Other than as reflected on Schedule 11(o) attached
hereto, to the best knowledge of Rudy, Rudy is not in default under any
provision, of any lease, contract, commitment, obligation, note, bond,
debenture, mortgage, indenture, security agreement, guaranty, or other
instrument of indebtedness, and no existing condition exists which, with the
giving of notice or the passage of time, or both, would constitute such a
default, in either case, which default is or would be likely to have a material
adverse effect on the Business.


(p)            Permits and Approvals.  Except as otherwise disclosed on Schedule
11(p) attached hereto, to the best knowledge of Rudy, Rudy has all permits and
approvals required for the conduct of the Business and is not in material
default under any permit, approval or qualification, which default is likely to
have a material adverse effect on Rudy or the Business, nor is there any
existing condition which, with the giving of notice or the passage of time, or
both, would constitute such a material default; (ii) other than those items
listed on Schedule 11(p) attached hereto, no permit, approval or qualification
of any government or governmental unit, agency, board, body or instrumentality,
whether federal, state or local, is necessary for the conduct of the Business as
same has been and is being conducted; and (iii) there is no lawsuit or
proceeding pending or threatened with respect to any of the
foregoing.  Provided, however, Marshall recognizes there may be products which
have not been introduced to the market or under development that do not have
required approvals.


(q)            Properties.  Except as reflected on Schedule 11(q) attached
hereto, Rudy has good and marketable title in fee simple absolute to all real
properties and good title to all other properties and assets used in its
business or owned by it (except real and other properties and assets as are held
pursuant to leases or licenses), free and clear of all liens, mortgages,
security interests, pledges, charges, and encumbrances, other than as shown on
the Financial Statement, including, but not limited to a tax lien for unpaid
real estate taxes.  Moreover:


 
5

--------------------------------------------------------------------------------

 


(i)             No real property owned, leased, licensed, or used by Rudy lies
in an area which is, or to the best knowledge of Rudy will be, subject to
zoning, use, or building code restrictions which would prohibit, and no state of
facts relating to the actions or inaction of another person or entity or their
ownership, leasing, licensing, or use of that real property in the business in
which Rudy is now engaged or the business in which it contemplates engaging.


(ii)            The real and other properties and assets owned, leased, or
licensed by Rudy constitute all such properties and assets which are necessary
to the business of Rudy as presently conducted or as it contemplates conducting.


(r)             Patents and Trademarks.  Except as reflected on Schedule 11(r)
attached hereto, to the best of the best knowledge of Rudy, Rudy owns, possesses
and has good title to all of the copyrights, trademarks, trademark rights,
patents, patent rights, and licenses necessary in the conduct of the
Business.  Except as reflected on Schedule 11(r) attached hereto, to the best
knowledge of Rudy, Rudy is not infringing upon or otherwise acting adversely to
the rights of any person, under, or in respect to, any copyrights, trademarks,
trademark rights, patents, patent rights, or licenses owned by any person or
entity, and there is no claim or pending or threatened action with respect
thereto.  Rudy has the unrestricted right to use (free and clear of any rights
or claims of others) all trade secrets, customer lists, manufacturing and other
processes incident to the manufacture, use or sale of any and all products
presently sold by it.


(s)            Compliance with Environmental Laws.  Except as otherwise
disclosed on Schedule 11(s) attached hereto, to the best knowledge of Rudy, Rudy
has not violated and is not in violation of the Federal Clean Air Act (42 U.S.C.
7401, et seq.), Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.),
the Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901, et
seq.), the Federal Comprehensive Environmental Responsibility, Clean Up and
Liability Act of 1980 (42 U.S.C. 9601, et seq.), the Federal Toxic Substance
Control Act of 1976 (15 U.S.C. 2601, et seq.) or any state or local laws or
ordinances regulating the subjects covered by the federal statutes identified
above, including rules and regulations thereunder.  Prior to the Effective Date,
Rudy either directed, participated in and/or authorized that studies of the
environmental status of Rudy’s properties and operations of the Business be
prepared, which studies are listed or otherwise described in Schedule 11(s)
hereto (collectively the “Studies”).  The Studies, as well as those other
matters, correspondence, reports and the like disclosed in Schedule 11(s)
hereto, have been delivered to Marshall and Marshall’s counsel and environmental
consultants and are incorporated herein by reference as though set out herein.


(t)            Absence of Certain Changes or Events.  Except as otherwise
disclosed on Schedule 11(t) attached hereto, since June 30, 2008, there has not
been any change in or any event or condition (financial or otherwise) affecting
the property, assets (including cash and all accounts receivable), liabilities,
operations, or prospects of Rudy, other than changes in the ordinary course of
its business, none of which has (either when taken by itself or taken in
conjunction with all other such changes) been materially adverse.


(u)            Purchase and Outstanding Bids.  No purchase commitments of Rudy
are in excess of normal, ordinary, and usual requirements of its business, or
were made at any price in excess of the then current market price or contained
terms and conditions more onerous than those usual and customary in the
industry.


(v)            Insurance Policies.  There are in full force all policies of
fire, liability, and other forms of insurance pertaining to the properties and
assets of Rudy as disclosed on Schedule 11(v) attached hereto.  Such policies
are in an amount and against such losses and risks as are generally maintained
by comparable businesses, copies of which have been delivered to Marshall upon
the execution of this Agreement.


(w)           Compensation of Officers and Others.  Except as otherwise
disclosed on Schedule 11(w) attached hereto, since June 30, 2008, there has not
been any change in any compensation, commission, bonus, or other remuneration
payable to any officer, director, agent, employee, or consultant of Rudy, other
than in the ordinary course of business.


 
6

--------------------------------------------------------------------------------

 


(x)            Inventory.  Except as otherwise disclosed on Schedule 11(x)
attached hereto, the inventory of Rudy which is reflected on the Financial
Statement and all inventory items which have been acquired since June 30, 2008,
consists of goods of such quality and in such quantities as are salable in the
ordinary course of its business with normal markup at prevailing market
prices.  Each item of the inventory was valued at the then current cost, if
possible, and if not, at the then current manufacturer’s regular cost sheet
available to distributors.  Except as otherwise disclosed on Schedule 11(x)
attached hereto, since June 30, 2008, Rudy has continued to replenish its
inventory in a normal and customary manner consistent with the prior and prudent
practice prevailing in the business of Rudy.


(y)            Schedule of Assets.  As disclosed on Schedule 11(y) attached
hereto, is a schedule of assets owned by Rudy containing (i) a true and complete
listing of all property owned by Rudy; (ii) a true and complete legal
description of all real properties in which Rudy has a leasehold interest,
together with a description of each indenture, lease, sublease, or other
instrument under which Rudy claims or holds such leasehold interest, each of
which is a good and valid leasehold interest, and all of which are in effect and
enforceable according to their respective terms; (iii) a true and complete list
of all patents, patent applications, patent licenses, trademarks, trademark
registrations, and applications therefor, trade names, copyrights, and copyright
registrations and applications therefor owned by Rudy; and (iv) as of June 30,
2008, a true and complete list of all accounts receivable of Rudy, together with
information as to the aging of each such account receivable.


(z)            Status on the Effective Date.  On the Effective Date, Rudy shall
have (i) cash balances, plus certificates of deposit, equal to not less than
$150,000; (ii) accounts receivable, plus inventory, less accounts payable, equal
to not less than $20,000; and (iii) a stockholders’ equity of not less than
$200,000.  Rudy shall deliver to Marshall on the Effective Date a schedule
prepared by the Chief Financial Officer of Rudy stating the amount of the items
described in this paragraph as of the Effective Date.


(aa)          Labor Matters.  Except as disclosed in Schedule 11(aa) hereto, to
the best knowledge of Rudy, Rudy is in material compliance with all applicable
laws, rules or regulations respecting employment and employment practices, terms
and conditions of employment and wages and hours, and Rudy has not engaged in
any unfair or illegal labor practice which has not been remedied as of the date
hereof.  There is no unfair labor practices complaint or charge of employment
discrimination pending or, to the best knowledge of Rudy, threatened in writing
against Rudy with respect to any of the employees before the National Labor
Relations Board, if applicable, the Equal Employment Opportunity Commission, or
any other state, federal or local court or governmental board, agency or
commission.  There is no labor strike, dispute, work slowdown, work stoppage or
other job action pending or, to the best knowledge of Rudy, threatened against
Rudy.


(bb)          Employment Contracts.  Except as disclosed in Schedule 11(bb)
hereto, Rudy has no employment contract, written or otherwise, with any employee
or former employee.


(cc)          Compliance with Law and Other Instruments.  The business and
operations of Rudy have been and are being conducted in accordance with all
applicable laws, rules and regulations of all authorities, except those which do
not (either individually or in the aggregate) materially and adversely affect
Rudy.


(dd)          Contracts.  Except as disclosed on Schedule 11(dd) attached hereto
or on any other schedule attached to this Agreement, Rudy is not a party to, or
otherwise bound by any (i) written or oral contract; (ii) employment or
consultant contract not terminable at will without cost or other liability;
(iii) labor union contracts; (iv) bonus, pension, profit sharing, retirement,
share purchase, stock option, hospitalization, group insurance, or similar
employee benefit plan; (v) any real or personal property lease, as lessor or
lessee; (vi) advertising or public relations contract; (vii) purchase, supply or
service contract, which cannot be terminated without cost or expense to Rudy if
such termination occurs with less than 30 day’s notice; (viii) deed of trust,
mortgage, conditional sales contract, security agreement, pledge agreement,
trust receipt, or any other agreement or arrangement whereby any of the assets
or property of Rudy is subject to a lien, encumbrance, charge or other
restriction except such as shall be satisfied prior to the Effective Date; (ix)
license agreement, whether as licensee or licensor; (x) contract or agreement
involving any expenditure by Rudy of more than $2,500.00 in the aggregate; (xi)
contract or agreement which Rudy cannot terminate by giving less than 30 day’s
notice; and (xii) contract to be performed in whole or in part more than 90 days
from the date thereof and which cannot be terminated without cost or liability
to Rudy.


 
7

--------------------------------------------------------------------------------

 


Other than as disclosed on Schedule 11(dd) attached hereto, to the best
knowledge of Rudy, Rudy has in all respects performed all obligations required
to be performed to date, and is not in material default in any respect under any
of the contracts, agreements, leases, documents, or other commitments to which
it is a party or otherwise bound or affected.  All parties having material
contracts with Rudy are in material compliance therewith, and are not in
material default thereunder.


(ee)          Authority to Merge.  Rudy has all requisite power and authority to
execute, deliver, and perform this Agreement.  All necessary corporate
proceedings of Rudy have been duly taken to authorize the execution, delivery,
and performance of this Agreement by Rudy.  This Agreement has been duly
authorized, executed and delivered by Rudy; is the legal, valid, and binding
obligation of Rudy; and is enforceable as to it in accordance with its terms
subject to any laws relating to bankruptcy or any other similar laws.


No consent, authorization, approval, order, license, certificate, or permit of
or from, or declaration of filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by Rudy for
the execution, delivery, or performance of this Agreement by Rudy.  No consent
of any party to any contract, agreement, instrument, lease, license,
arrangement, or understanding to which Rudy is a party, or to which any of its
properties or assets are subject, is required for the execution, delivery or
performance of this Agreement; and the execution, delivery, and performance of
this Agreement will not violate, result in a breach of, conflict with, or (with
or without the giving of notice or the passage of time or both) entitle any
party to terminate or call a default under any contract, agreement, instrument,
lease, license, arrangement, or understanding, or violate or result in a breach
of any term of the articles of incorporation (or other charter document) or
bylaws of Rudy or violate, result in a breach of, or conflict with any law,
rule, regulation, order, judgment, or decree binding on Rudy or to which any of
its operations, business, properties, or assets are subject.


(ff)            Records.  The books of account and minute books of Rudy are
complete and correct, and reflect all those transactions involving its business
which properly should have been set forth in such books.


(gg)          SEC Filings.  Rudy has had the opportunity to review and has
reviewed all of Marshall’s filings with the SEC (the “SEC Filings”).


(hh)          Representations and Warranties True and Complete.  All
representations and warranties of Rudy in this Agreement and the Other
Agreements are true, accurate and complete in all material respects as of the
Effective Date.


(ii)            No Knowledge of Default.  Rudy has no knowledge that any
representations and warranties of Marshall and the Subsidiary contained in this
Agreement or the Other Agreements are untrue, inaccurate or incomplete or that
Marshall or the Subsidiary is in default under any term or provision of this
Agreement or the Other Agreements.


(jj)            No Untrue Statements.  No representation or warranty by Rudy in
this Agreement or in any writing furnished or to be furnished pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits, or
will omit to state any material fact required to make the statements herein or
therein contained not misleading.


(kk)          Reliance.  The foregoing representations and warranties are made
by Rudy with the knowledge and expectation that Marshall and the Subsidiary are
placing complete reliance thereon.


12.            Representations and Warranties of Marshall.  Where a
representation contained in this Agreement is qualified by the phrase “to the
best knowledge of Marshall” (or words of similar import), such expression means
that, after having conducted a due diligence review, Marshall believes the
statement to be true, accurate, and complete in all material
respects.  Knowledge shall not be imputed nor shall it include any matters which
such person should have known or should have been reasonably expected to have
known.  Marshall hereby represents and warrants to Rudy as follows:


 
8

--------------------------------------------------------------------------------

 


(a)            Power and Authority.  Marshall and the Subsidiary have full power
and authority to execute, deliver and perform this Agreement and the Other
Agreements.


(b)            Binding Effect.  Upon execution and delivery by Marshall and the
Subsidiary, this Agreement and the Other Agreements shall be and constitute the
valid, binding and legal obligations of Marshall and the Subsidiary enforceable
against them in accordance with the terms hereof or thereof, except as the
enforceability hereof and thereof may be subject to the effect of (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(c)            No Consents.  No consent, approval or authorization of, or
registration, declaration or filing with any third party, including, but not
limited to, any governmental department, agency, commission or other
instrumentality, will, except such consents, if any, delivered or obtained on or
prior to the Effective Date, be obtained or made by Marshall and the Subsidiary
prior to the Effective Date to authorize the execution, delivery and performance
by Marshall and the Subsidiary of this Agreement or the Other Agreements.


(d)            Access to Records.  Marshall shall afford Rudy and its attorneys,
accountants, investment bankers and other representatives access, during normal
business, to all of its business operations, properties, books, files, and
records, and will cooperate in their examination thereof.  No such examination,
however, shall constitute a waiver or relinquishment by Rudy of its right to
rely upon covenants, representations, and warranties of Marshall and the
Subsidiary made herein or pursuant hereto.  Until the Effective Date or the
termination of this Agreement, whichever shall occur first, and after the
termination of this Agreement in the event this Agreement does not close, Rudy
will hold in confidence all information so obtained by Rudy as a result of such
examination.


(e)            Financial Statement.  Marshall has furnished Rudy by means of the
SEC Edgar web site containing Marshall’s SEC Filings an audited consolidated
balance sheet of Marshall as of June 30, 2008, and the related consolidated
statement of income and retained earnings for the period covered thereby (the
“Marshall Financial Statement”).  The Marshall Financial Statement (i) is in
accordance with the books and records of Marshall; (ii) fairly presents the
financial condition of Marshall at such date and the results of its operations
for the period therein specified; (iii) was prepared in accordance with
generally accepted accounting principles applied upon a basis consistent with
prior accounting periods; and (iv) with respect to all contracts and commitments
of Marshall, reflects adequate reserves for all reasonably anticipated losses
and costs in excess of anticipated income.  Specifically, but not by way of
limitation, the Marshall Financial Statement discloses all of the debts,
liabilities, and obligations of any nature (whether absolute, accrued,
contingent, or otherwise and whether due or to become due) of Marshall on the
dates therein specified (except such debts, liabilities, and obligations as are
not required to be reflected therein in accordance with generally accepted
accounting principles).


(f)             Litigation.  Other than as reflected on the SEC Edgar web site
containing Marshall’s SEC Filings, Marshall has disclosed all litigation,
arbitrations, claims, governmental or other proceedings (formal or informal), or
investigations pending, threatened, or in prospect (or any basis therefor known
to Marshall) with respect to Marshall, or any of its business, properties, or
assets prior to the execution of this Agreement.  Except as reflected on the SEC
Edgar web site containing Marshall’s SEC Filings, Marshall is not affected by
any present or threatened strike or other labor disturbance or, to the best
knowledge of Marshall, is any union attempting to represent any employee of
Marshall as collective bargaining agent.  Marshall is not in material violation
of, or in material default with respect to, any law, rule, regulation, order,
judgment, or decree; nor is Marshall required to take any action in order to
avoid such a violation or default.


(g)            Compliance with Laws and Regulations.  Except as otherwise
disclosed on the SEC Edgar web site containing Marshall’s SEC Filings, to the
best knowledge of Marshall, Marshall is in material compliance, with all laws,
ordinances, codes, restrictions, regulations (environmental and otherwise) and
other legal requirements applicable to the conduct of its business, the
noncompliance with which would be likely to have a material adverse effect on
its business; and there are no lawsuits or proceedings pending or, to its best
knowledge, threatened with respect to the foregoing.


(h)            Absence of Certain Changes or Events.  Except as otherwise
disclosed on the SEC Edgar web site containing Marshall’s SEC Filings, since
June 30, 2008, there has not been any change in or any event or condition
(financial or otherwise) affecting the property, assets (including cash and all
accounts receivable), liabilities, operations, or prospects of Marshall, other
than changes in the ordinary course of its business, none of which has (either
when taken by itself or taken in conjunction with all other such changes) been
materially adverse.


 
9

--------------------------------------------------------------------------------

 


(i)             Representations and Warranties of True and Complete.  All
representations and warranties of Marshall and the Subsidiary in this Agreement
and the Other Agreements are true, accurate and complete in all material
respects as of the Effective Date.


(j)             No Knowledge of Default.  Marshall and the Subsidiary have no
knowledge that any of the representations and warranties of Rudy contained in
this Agreement or the Other Agreements are untrue, inaccurate or incomplete in
any respect or that Rudy are in default under any term or provision of this
Agreement or the Other Agreements.


(k)            No Untrue Statements.  No representation or warranty by Marshall
and the Subsidiary in this Agreement or in any writing furnished or to be
furnished pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits, or will omit to state any material fact required to
make the statements herein or therein contained not misleading.


(l)             Reliance.  The foregoing representations and warranties are made
by Marshall and the Subsidiary with the knowledge and expectation that Rudy is
placing complete reliance thereon.


13.            Actions of Rudy Pending the Effective Date.  Rudy agrees that
from the date hereof until the Effective Date:


(a)            Operations.  Rudy will use its best efforts to cause Rudy to (i)
be operated in keeping with its customary practices and in compliance with all
applicable laws, rules and regulations; and (ii) not engage in any transaction
or make any commitment or expenditure.


(b)            No Change in Corporate Charter.  No change will be made in the
Articles of Incorporation or Bylaws of Rudy, except as may be first approved in
writing by Marshall.


(c)            No Change in Compensation.  No increase will be made in the
compensation payable to or to become payable by Rudy to any officer, employee,
or agent, nor will any bonus payment or arrangement be made by Rudy to or with
any officer, employee, or agent thereof, except as may be first approved in
writing by Marshall.


(d)            No Default.  Rudy shall timely pay and/or not suffer any default
with respect to any of its contracts, commitments or obligations.  Rudy shall
also continue to pay as they become due all accounts payable of Rudy.


(e)            No Contracts.  No contract or commitment will be entered into by
or on behalf of Rudy, except as may be first approved in writing by Marshall.


(f)             Banking Relations.  No change will be made affecting the banking
and safe deposit arrangements of Rudy, except as may be first approved in
writing by Marshall.


(g)            Insurance.  Rudy shall keep all of its property and assets
covered hereby insured in accordance with the present practice, and maintain,
preserve and keep all improvements on its properties, all equipment, machinery
and other personal property covered hereby in reasonably good condition and
state of repair, reasonable wear excepted.


(h)            No Liabilities.  Rudy shall not issue nor sell any of its stock,
bonds, notes, or other corporate securities, nor incur any obligation or
liability except current liabilities incurred in the ordinary course of
business, nor mortgage, pledge, grant security interests covering, or
additionally subject to lien or encumbrance any of its properties except as may
be first approved in writing by Marshall.


 
10

--------------------------------------------------------------------------------

 


(i)             Reduction of Assets.  Rudy shall not reduce any of its assets
from what is reflected on the Schedule of Assets to be furnished to Marshall as
described in Paragraph 11(y) hereof.


(j)             Access to Records.  Rudy shall afford Marshall and the
Subsidiary and their attorneys, accountants, investment bankers and other
representatives access, during normal business, to all of its business
operations, properties, books, files, and records, and will cooperate in their
examination thereof.  No such examination, however, shall constitute a waiver or
relinquishment by Marshall and the Subsidiary of their right to rely upon
covenants, representations, and warranties of Rudy made herein or pursuant
hereto.  Until the Effective Date or the termination of this Agreement,
whichever shall occur first, and after the termination of this Agreement in the
event this Agreement does not close, Marshall and the Subsidiary will hold in
confidence all information so obtained by Marshall and the Subsidiary as a
result of such examination.


14.            Conditions Precedent to Obligations of Marshall and the
Subsidiary.  All obligations of Marshall and the Subsidiary under this Agreement
are subject to the fulfillment, prior to or at the Effective Date, of the
following conditions which must be satisfied as herein specified.  In connection
with any item to be furnished by Rudy prior to the Effective Date to Marshall
under this Paragraph 14, each such item shall be furnished within five days from
the date hereof, and Marshall, as well as the counsel of Marshall, must be
reasonably satisfied with any such item within 10 days after receipt of any such
item.  If Marshall, or the counsel of Marshall, is not reasonably satisfied
within 10 days after receipt of any such item to be furnished under this
Paragraph 14, then Marshall may, at its sole option, declare that this Agreement
is null and void, whereupon no party shall have any liability to the other
hereunder or in connection with any other instrument executed in connection with
the transactions contemplated herein.  As used herein, the term “reasonably
satisfied” shall mean that if any item furnished under this Paragraph 14 is not
at material variance with information previously furnished to Marshall or if
such item is as specified in this Paragraph 14, then the conditions of this
Paragraph 14 shall be deemed to have been satisfied.  Such conditions are as
follows:


(a)            Representations and Warranties True at the Effective Date.  The
representations and warranties of Rudy herein shall be deemed to have been made
again as of the Effective Date, and then be true and correct, subject to any
changes contemplated by this Agreement.  Rudy shall have performed all of the
obligations to be performed by it hereunder on or prior to the Effective Date.


(b)            Proof of Authority.  Marshall’s counsel shall have received
evidence reasonably sufficient to such counsel that Rudy has all requisite
authorizations necessary for consummation by Rudy of the transactions
contemplated hereby, and there has not been issued, and there is not in effect,
any injunction or similar legal order prohibiting or restraining consummation of
any of the transactions herein contemplated, and no legal or governmental
action, proceeding or investigation which might reasonably be expected to result
in any such injunction or order is pending.


(c)            Form 15 Filing.  Proof of the filing and effectiveness of a Form
15 filed by Rudy with the SEC containing a Certification and Notice of
Termination of Registration under Section 12(g) of the Securities Exchange Act
of 1934, as amended, with respect to the Rudy Common Stock.


(d)            Deliveries at the Effective Date.  Rudy shall have delivered to
Marshall and the Subsidiary at the Effective Date all of the documents required
to be delivered hereunder.


(e)            Inventory.  Rudy shall take a physical inventory for each item on
the perpetual inventory system of Rudy in order to determine the value of each
item in the books and records of Rudy and that each item so priced has a
realizable value equal to the amount so recorded for each such item.  The manner
of pricing each item of the inventory shall be by using the current cost, if
available, and if not, then by using the current manufacturer's regular cost
sheets made available to distributors.  Provided, however, any broken, damaged,
incomplete or obsolete items and items not then listed in the cost or the
current manufacturer's regular cost sheets shall not be included for the
purposes of determining the value of the inventory.  Marshall, or any of its
representatives, shall have the right to observe the taking of such inventory
and to test the results thereof.  Upon completion of such inventory, a schedule
of inventory results will be prepared by the Chief Financial Officer of Rudy and
delivered to Marshall.  If such inventory is not satisfactory to Marshall, then
Marshall shall have the option to terminate this Agreement pursuant to the terms
of this Paragraph 14.


 
11

--------------------------------------------------------------------------------

 


(f)             Form 10-Q.  Marshall shall have received a copy of Rudy’s Form
10-Q for the quarterly period ended September 30, 2008.


(g)            Compensation Paid by Rudy.  Rudy shall have delivered to Marshall
a true and complete list as of the date of this Agreement, certified by the
Treasurer of Rudy, showing (i) the names of all persons whose compensation from
Rudy for the fiscal year ending June 30, 2008, equaled or exceeded $5,000 per
month, together with a statement of the full amount paid or payable to any such
person for services rendered or to be rendered to Rudy for the period ending
June 30, 2008, and the basis therefor; (ii) the name of each bank in which Rudy
has an account, or safe deposit box, and the names of all persons authorized to
draw thereon, or have access thereto.


(h)            Environmental Matters.  Before the Effective Date, Marshall shall
have access to the properties of Rudy and the Business to perform the
environmental studies that it deems reasonably necessary.  In the event that
Marshall shall not be reasonably satisfied with any such environmental studies,
Rudy shall have the right, but not the obligation, to remedy any condition noted
by Marshall within a reasonable time after written notice from Marshall.  If
such noted condition has not been corrected by the Effective Date, Marshall
shall have the option to terminate this Agreement, whereupon no party shall have
any liability to any other party hereunder or in connection with any other
instrument executed in relation to the transactions contemplated herein.


(i)             Certificates of Good Standing.  Rudy shall have delivered to
Marshall certificates or telegrams issued by appropriate governmental
authorities evidencing the good standing of Rudy as of a date not more than 10
days prior to the Effective Date, in the State of Nevada and in each state where
Rudy is qualified to do business.


(j)             Resolutions.  Marshall’s counsel shall have received certified
resolutions of the Board of Directors of Rudy and the Rudy Stockholders pursuant
to which this Agreement and the transactions contemplated hereby were duly and
validly approved, adopted and ratified by the Board of Directors of Rudy and the
Rudy Stockholders, all in form and content satisfactory to such counsel,
authorizing (i) the execution, delivery and performance of this Agreement, (ii)
such other documents and instruments as shall be necessary to consummate the
transactions contemplated hereby and thereby, and (iii) all actions to be taken
by Rudy hereunder.


(k)            Opinion of Counsel.  Rudy shall have delivered at the Effective
Date to Marshall an opinion of its counsel dated as of date of the Effective
Date in form and substance reasonably satisfactory to Marshall and its counsel,
to the effect that (i) Rudy is a duly and validly organized and existing
corporation in good standing under the laws of the State of Nevada, and in each
state where Rudy may be qualified as a foreign corporation, with full corporate
power to carry on the business in which it is engaged; (ii) the performance of
this Agreement and the consummation of the transactions contemplated herein will
not result in any breach or violation of any terms or provisions of or cause a
default under the Articles of Incorporation or Bylaws of Rudy or, to Rudy’s said
counsel best knowledge and belief any order, rule, or regulation of any court,
governmental agency or body having jurisdiction over Rudy, or any of its
activities, properties, any statute, indenture, mortgage, deed of trust, lease,
loan agreement, security agreement, or other agreement or instrument known to
said counsel, to which Rudy is a party or by which it is bound or to which any
of its property is subject; (iii) no provision of the Articles of Incorporation,
Bylaws, minutes or share certificates of Rudy or, to Rudy’s said counsel’s best
knowledge and belief, any contract to which Rudy is a party or otherwise bound
or affected, prevents the Rudy Stockholders from delivering good, absolute, and
marketable title to the Rudy Common Stock to Marshall as contemplated by this
Agreement; (iv) Rudy is authorized by its Articles of Incorporation to issue
400,000,000 shares of the Rudy Preferred Stock and 5,000,000,000 shares of the
Rudy Common Stock; (v) that as of the date of this Agreement, there were
126,614,995 shares of the Rudy Preferred Stock and 2,221,817,606 shares of the
Rudy Common Stock duly and validly issued and outstanding, fully paid, and
non-assessable; (vi) before the Effective Date, all shares of the Rudy Preferred
Stock were converted into shares of the Rudy Common Stock, and the Rudy Common
Stock was reverse split into 667,314 shares, whereupon there are 127,282,309
shares of the Rudy Common Stock duly and validly issued and outstanding, fully
paid, and non-assessable held by 67 Rudy Stockholders of which no more than 35
will be “unaccredited investors” after referencing the term “accredited
investor” as defined in the Securities Act, and subject to the terms of the
Merger as of the Effective Date; (vii) to the best knowledge and belief of such
counsel the issuance and sale of the Rudy Preferred Stock and the Rudy Common
Stock did not violate the Securities Act, or the rules and regulations of the
SEC thereunder, or applicable state securities or Blue Sky Laws, and that Rudy
has no other authorized or outstanding series or class of capital stock or other
securities; and (viii) such counsel has no knowledge of any litigation,
proceeding, or governmental investigation or labor dispute pending or threatened
against or relating to Rudy, its properties or businesses, except as set forth
herein or in said opinion.


 
12

--------------------------------------------------------------------------------

 


(l)             Status of Litigation.  With respect to any matters affecting
Rudy and in litigation as described in Schedule 11(m) attached hereto, Marshall
shall have the right to make an independent review of such matters.  If Marshall
is not satisfied with such review, then Marshall shall have the option to
terminate this Agreement pursuant to the terms of this Paragraph 14.


(m)           Tax Returns.  Rudy shall have delivered to Marshall copies of all
federal and state tax returns for Rudy, including but not limited to all income,
payroll, sales, excise, use and franchise tax returns for Rudy, together with
any audit reports issued in connection with any such returns.


(n)            Corporate Records, etc.  Rudy shall have delivered to Marshall
copies of the Articles of Incorporation, Bylaws, minute books, and other
corporate governance materials used since the inception of Rudy.


(o)            Certification.  Rudy shall have delivered to Marshall at the
Effective Date a certificate dated as of the Effective Date, executed by Rudy,
certifying that the conditions specified in this Paragraph 14 have been
fulfilled.


(p)            Other Matters.  All corporate and other proceedings and actions
taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transaction shall be satisfactory in form and substance
to Marshall and its counsel, whose approval shall not be unreasonably withheld.


15.            Conditions Precedent to Obligations of Rudy.  All obligations of
Rudy under this Agreement are subject to the fulfillment, prior to or at the
Effective Date, of the following conditions:


(a)            Representations and Warranties True at Effective Date.  The
representations and warranties of Marshall and the Subsidiary herein shall be
deemed to have been made again at the Effective Date, and then be true and
correct, subject to any changes contemplated by this Agreement.  Marshall and
the Subsidiary shall have performed all of the obligations to be performed by
Marshall and the Subsidiary hereunder on or prior to the Effective Date.


(b)            Proof of Authority.  Counsel for Rudy shall have received
evidence reasonably sufficient to such counsel that Marshall and the Subsidiary
have all requisite authorizations necessary for consummation by Marshall and the
Subsidiary of the transactions contemplated hereby, and there has not been
issued, and there is not in effect, any injunction or similar legal order
prohibiting or restraining consummation of any of the transactions herein
contemplated, and no legal or governmental action, proceeding or investigation
that might reasonably be expected to result in any such injunction or order is
pending.


(c)            Form 10-Q.  Rudy shall have received a copy of Marshall’s Form
10-Q for the quarterly period ended September 30, 2008.


(d)            Opinion of Counsel.  Marshall shall have delivered at the
Effective Date to Rudy an opinion of their counsel dated as of date of the
Effective Date in form and substance satisfactory to Rudy and their counsel, to
the effect that (i) each of Marshall and the Subsidiary is a duly and validly
organized and existing corporation in good standing under the laws of the state
of its organization, with full corporate power to carry on the business in which
it is engaged; (ii) the performance of this Agreement and the consummation of
the transactions contemplated herein will not result in any breach or violation
of any terms or provisions of or cause a default under the Articles of
Incorporation, as amended, or Bylaws, as amended, of Marshall and the Subsidiary
or, to said counsel’s best knowledge and belief, any order, rule, or regulation
of any court, governmental agency or body having jurisdiction over Marshall or
the Subsidiary or any of its activities, properties, any statute, indenture,
mortgage, deed of trust, lease, loan agreement, security agreement, or other
agreement or instrument known to said counsel, to which it is a party or by
which it is bound or to which any of its property is subject; (iii) no provision
of the Articles of Incorporation, as amended, Bylaws, as amended, minutes or
share certificates of Marshall or the Subsidiary or, to its said counsel’s best
knowledge and belief, any contract to which it is a party or otherwise bound or
affected, prevents Marshall and the Subsidiary from performing their obligations
as contemplated by this Agreement; and (iv) to the best knowledge and belief of
such counsel the issuance and sale of the Marshall Common did not violate the
Securities Act, or the rules and regulations of the SEC thereunder, or
applicable state securities or Blue Sky Laws.


 
13

--------------------------------------------------------------------------------

 


(e)            No Orders.  There has not been issued, and there is not in
effect, any injunction or similar legal order prohibiting or restraining
consummation of any of the transactions herein contemplated, and no legal or
governmental action, proceeding or investigation which might reasonably be
expected to result in any such injunction or order is pending.


(f)             Other Matters.  All corporate and other proceedings and actions
taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transaction shall be satisfactory in form and substance
to Rudy and its counsel, whose approval shall not be unreasonably withheld.


16.            The Nature and Survival of Representations, Covenants and
Warranties.  All statements and facts contained in any memorandum, certificate,
instrument, or other document delivered by or on behalf of the parties hereto
for information or reliance pursuant to this Agreement, shall be deemed
representations, covenants and warranties by the parties hereto under this
Agreement.  All representations, covenants and warranties of the parties shall
survive the Effective Date and all inspections, examinations, or audits on
behalf of the parties, shall expire 18 months following the Effective Date.


17.            Records of Rudy.  For a period of five years following the
Effective Date, the books of account and records of Rudy pertaining to all
periods prior to the Effective Date shall be available for inspection by the
Rudy Stockholders for use in connection with tax audits.


18.            Destruction of Property.  If, on or before the Effective Date,
any substantial portion of the fixed assets of Rudy shall suffer a loss of fire,
flood, tornado, hurricane, riot, accident or other calamity, whether or not
insured, to such an extent that in the opinion of Marshall there will be such a
delay in repairing or replacing said assets so as to materially affect the
future operations of Rudy, then Marshall may, at its sole option, terminate this
Agreement without cost, expense, or liability to either party.


19.            Default by Marshall or the Subsidiary.  If Rudy does not default
hereunder and either of Marshall or the Subsidiary defaults hereunder, Rudy may
elect to terminate this Agreement as well as any other agreement executed by
Rudy in connection with the transactions contemplated by this Agreement,
including but not limited to any independent nondisclosure agreement or any
other independent agreements, whereupon no party shall be liable to the others
hereunder, or Rudy may assert any remedy, including specific performance, which
Rudy may have by reason of any such default.  From and after the Effective Date,
subject to the terms and provisions hereof, in the event of a breach by any
party of the terms of this Agreement or any obligation of a party which survives
the Effective Date, the non-defaulting party may assert any remedy, either at
law or in equity to which such non-defaulting party may be entitled.


20.            Default by Rudy.  If Marshall and the Subsidiary do not default
hereunder and Rudy defaults hereunder, Marshall may elect to terminate this
Agreement as well as any other agreement executed by Marshall and the Subsidiary
in connection with the transactions contemplated by this Agreement, including
but not limited to any independent nondisclosure agreement or any other
independent agreements, whereupon no party shall be liable to the others
hereunder, or Marshall and the Subsidiary may assert any remedy, including
specific performance, which Marshall and the Subsidiary may have by reason of
any such default of Rudy.  From and after the Effective Date, subject to the
terms and provisions hereof, in the event of a breach by any party of the terms
of this Agreement or any obligation of a party which survives the Effective
Date, the non-defaulting party may assert any remedy, either at law or in
equity, to which such non-defaulting party may be entitled.


21.            Termination.  In the event of the termination of this Agreement
prior to the Effective Date, no party shall have any obligation to any other in
connection herewith or in connection with any other documents which may have
been executed by any party with respect to the transactions contemplated by this
Agreement whether or not such documents are described herein.


 
14

--------------------------------------------------------------------------------

 


22.            Cooperation.  The parties hereto will each cooperate with the
other, at the other’s request and expense, in furnishing information, testimony,
and other assistance in connection with any actions, proceedings, arrangements,
disputes with other persons or governmental inquiries or investigations
involving the parties hereto or the transactions contemplated hereby.


23.            Further Conveyances and Assurances.  After the Effective Date,
Rudy, Marshall, and the Subsidiary each, will, without further cost or expense
to, or consideration of any nature from the other, execute and deliver, or cause
to be executed and delivered, to the other, such additional documentation and
instruments of transfer and conveyance, and will take such other and further
actions, as the other may reasonably request as more completely to consummate
the transactions contemplated hereby.


24.            Effective Date.  The Effective Date of the Merger contemplated
hereunder shall be on or before December 15, 2008, subject to acceleration or
postponement from time to time as the parties hereto may mutually agree.  The
closing of the Merger shall be at 122 Ocean Park Boulevard, Suite 411, Santa
Monica, California 90405 at 10:00 a.m. California time on the Effective Date,
unless another hour or place is mutually agreed upon by the parties hereto, at
which time Articles of Merger for the Subsidiary and Rudy shall be filed with
the State of Nevada as described herein


25.            Deliveries on the Effective Date by Rudy.  Following the filing
of Articles of Merger for the Subsidiary and Rudy as described herein, on the
Effective Date:


(a)            Rudy shall deliver to the Subsidiary certificates representing
127,282,309 shares of the Rudy Common Stock, duly endorsed by the Rudy
Stockholders, free and clear of all liens, claims, encumbrances, and
restrictions of every kind except for those imposed by applicable securities
laws.


(b)            Each of the Rudy Stockholders shall deliver to Marshall the
Subscription Agreement in the form described in Exhibit A.


(c)            Rudy shall deliver the certificate of its Chief Financial Officer
as described in Paragraph 11(z) hereof.


(d)            Rudy shall deliver the proof of authority as described in
Paragraph 14(b) hereof.


(e)            Rudy shall deliver the proof of the effectiveness of the Form 15
containing a Certification and Notice of Termination of Registration under
Section 12(g) of the Securities Exchange Act of 1934, as amended, as described
in Paragraph 14(c) hereof.


(f)             Rudy shall deliver the schedule of inventory as described in
Paragraph 14(e) hereof.


(g)            Rudy shall deliver a copy of Rudy’s Form 10-Q for the quarterly
period ended September 30, 2008 as described in Paragraph 14(f) hereof.


(h)            Rudy shall deliver the Schedule of Compensation as described in
Paragraph 14(g) hereof.


(i)             Rudy shall deliver the certificates of good standing as
described in Paragraph 14(i) hereof.


(j)             Rudy shall deliver copies of the resolutions as described in
Paragraph 14(j) hereof.


(k)            Rudy shall deliver the opinion of counsel as described in
Paragraph 14(k) hereof.


(l)             Rudy shall deliver the tax returns as described in Paragraph
14(m) hereof.


 
15

--------------------------------------------------------------------------------

 


(m)           Rudy shall deliver the corporate records as described in Paragraph
14(n) hereof.


(n)            Rudy shall deliver the certificate as described in Paragraph
14(o) hereof.


(o)            Rudy shall deliver any other document which may be necessary to
carry out the intent of this Agreement.


All documents reflecting any actions taken, received or delivered by Rudy
pursuant to this Paragraph 25 shall be reasonably satisfactory in form and
substance to Marshall and the Subsidiary and their counsel.


26.            Deliveries on the Effective Date by Marshall.  Following the
filing of Articles of Merger for the Subsidiary and Rudy as described herein, on
the Effective Date, Marshall shall deliver the following:


(a)            To the Rudy Stockholders, 10,000,000 shares of the Marshall
Common Stock free and clear of all liens, claims, encumbrances, and restrictions
of every kind, except those restrictions imposed by applicable securities laws
or this Agreement.


(b)            To Rudy, the proof of authority as described in Paragraph 15(b)
hereof.


(c)            To Rudy, a copy of Marshall’s Form 10-Q for the quarterly period
ended September 30, 2008 as described in Paragraph 15(c) hereof.


(d)            To Rudy, the opinion of counsel as described in Paragraph 15(d)
hereof.


(e)            To Rudy, any other document which may be necessary to carry out
the intent of this Agreement.


All documents reflecting any actions taken, received or delivered by Marshall
pursuant to this Paragraph 26 shall be reasonably satisfactory in form and
substance to Rudy and its counsel.


27.            No Assignment.  This Agreement shall not be assignable by any
party without the prior written consent of the other parties, which consent
shall be subject to such party’s sole, absolute and unfettered discretion.


28.            Brokerage.  The parties hereto agree to indemnify and hold
harmless each other against, and in respect of, any claim for brokerage or other
commissions relative to this Agreement, or the transactions contemplated hereby,
based in any way on agreements, arrangements, understandings or contracts made
by either party with a third party or parties whatsoever.


29.            Mediation and Arbitration.  All disputes arising or related to
this Agreement must exclusively be resolved first by mediation with a mediator
selected by the parties, with such mediation to be held in Irvine,
California.  If such mediation fails, then any such dispute shall be resolved by
binding arbitration under the Commercial Arbitration Rules of the American
Arbitration Association in effect at the time the arbitration proceeding
commences, except that (a) California law and the Federal Arbitration Act must
govern construction and effect, (b) the locale of any arbitration must be in
Irvine, California, and (c) the arbitrator must with the award provide written
findings of fact and conclusions of law.  Any party may seek from a court of
competent jurisdiction any provisional remedy that may be necessary to protect
its rights or assets pending the selection of the arbitrator or the arbitrator’s
determination of the merits of the controversy.  The exercise of such
arbitration rights by any party will not preclude the exercise of any self-help
remedies (including without limitation, setoff rights) or the exercise of any
non-judicial foreclosure rights.  An arbitration award may be entered in any
court having jurisdiction.


30.            Attorneys’ Fees.  In the event that it should become necessary
for any party entitled hereunder to bring suit against any other party to this
Agreement for a breach of this Agreement, the parties hereby covenant and agree
that the party who is found to be in breach of this Agreement shall also be
liable for all reasonable attorneys’ fees and costs of court incurred by the
other parties.  Provided, however, in the event that there has been no breach of
this Agreement, whether or not the transactions contemplated hereby are
consummated, each party shall bear its own costs and expenses (including any
fees or disbursements of its counsel, accountants, brokers, investment bankers,
and finder’s fees).


 
16

--------------------------------------------------------------------------------

 

 
31.            Benefit.  All the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.


32.            Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and delivered personally or sent by
registered or certified United States mail, return receipt requested with
postage prepaid, or by telecopy or e-mail, if to Rudy, addressed to Mr. Daniel
E. (“Rudy”) Ruettiger at P.O. Box 93507, Las Vegas, Nevada 89118, telephone
(866) 783-9738, telecopier (702) 948-7215, and e-mail
nd45@rudyinternational.com, with a copy to Kevin J. Quinn, Esq. at Quinn &
Associates, 122 Ocean Park Boulevard, Suite 411, Santa Monica, California 90405,
telephone (310) 392-8865, telecopier (310) 399-3444, and email
goirish@kquinn.net, with an additional copy to David J. Levenson, Esq., 7947
Turncrest Drive, Potomac, Maryland 20854, telephone (301) 299-8092, telecopier
(301) 299-8093, and email levensonfam@msn.com; and if to Marshall and the
Subsidiary, addressed to Mr. Elwood Sprenger at 2750 West Brooks Avenue, Suite
103, North Las Vegas, Nevada 89032, telephone (702) 289-4387, telecopier (702)
442-7756, and e-mail zoobles@earthlink.net, with a copy to Norman T. Reynolds,
Esq., Glast, Phillips & Murray, P.C., 815 Walker Street, Suite 1250, Houston,
Texas, telephone (713) 237-3135, telecopier (713) 237-3202, and e-mail
nreynolds@gpm-law.com.  Any party hereto may change its address upon 10 days’
written notice to any other party hereto.


33.            Construction.  Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.


34.            Waiver.  No course of dealing on the part of any party hereto or
its agents, or any failure or delay by any such party with respect to exercising
any right, power or privilege of such party under this Agreement or any
instrument referred to herein shall operate as a waiver thereof, and any single
or partial exercise of any such right, power or privilege shall not preclude any
later exercise thereof or any exercise of any other right, power or privilege
hereunder or thereunder.


35.            Cumulative Rights.  The rights and remedies of any party under
this Agreement and the instruments executed or to be executed in connection
herewith, or any of them, shall be cumulative and the exercise or partial
exercise of any such right or remedy shall not preclude the exercise of any
other right or remedy.


36.            Invalidity.  In the event any one or more of the provisions
contained in this Agreement or in any instrument referred to herein or executed
in connection herewith shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the other provisions of this Agreement or any such other
instrument.


37.            Time of the Essence.  Time is of the essence of this Agreement.


38.            Incorporation by Reference.  The Exhibits and Schedules to this
Agreement referred to or included herein constitute integral parts to this
Agreement and are incorporated into this Agreement by this reference.


39.            Multiple Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF of this signed Agreement shall be legal and binding on all parties
hereto.


40.            Controlling Agreement.  In the event of any conflict between the
terms of this Agreement or any of the Other Agreements or exhibits referred to
herein, the terms of this Agreement shall control.


41.            Law Governing; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
regard to any conflicts of laws provisions thereof.  Each party hereby
irrevocably submits to the personal jurisdiction of the United States District
Court for Orange County, California, as well as of the Superior Courts of the
State of California in Orange County, California over any suit, action or
proceeding arising out of or relating to this Agreement.  Each party hereby
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such mediation,
arbitration, suit, action or proceeding brought in any such county and any claim
that any such mediation, arbitration, suit, action or proceeding brought in such
county has been brought in an inconvenient forum.


 
17

--------------------------------------------------------------------------------

 


42.            Entire Agreement.  This instrument and the attachments hereto
contain the entire understanding of the parties and may not be changed orally,
but only by an instrument in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.


IN WITNESS WHEREOF, the parties have executed this Plan of Merger on November
___, 2008.



 
MARSHALL HOLDINGS INTERNATIONAL, INC.
                   
By
     
Elwood Sprenger, Chief Executive Officer
       
MARSHALL ACQUISITION COMPANY, INC.
                   
By
     
Elwood Sprenger, Chief Executive Officer
       
RUDY NUTRITION
                   
By
     
Daniel E. (“Rudy”) Ruettiger, President



Attachments:
Exhibit A
Subscription Agreement

Exhibit B
Articles of Incorporation of Marshall Acquisition Company, Inc.

Exhibit C
Bylaws of Marshall Acquisition Company, Inc.



Schedule 11(c)
Violations under Documents

Schedule 11(g)
Qualification in Foreign States

Schedule 11(k)
Changes in Financial Statements

Schedule 11(l)
Tax Returns Status

Schedule 11(m)
Litigation

Schedule 11(n)
Compliance with Laws and Regulations

Schedule 11(o)
Defaults

Schedule 11(p)
Permits and Approvals

Schedule 11(q)
Exceptions to Title

Schedule 11(r)
Patents and Trademarks

Schedule 11(s)
Compliance with Environmental Laws

Schedule 11(t)
Changes or Events

Schedule 11(v)
Schedule of Insurance Policies

Schedule 11(w)
Compensation of Officers and Others

Schedule 11(x)
Inventory

Schedule 11(y)
Schedule of Assets



 
18

--------------------------------------------------------------------------------

 


Schedule 11(aa)
Labor Matters

Schedule 11(bb)
Employment Contracts

Schedule 11(dd)
Contracts



 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT A
SUBSCRIPTION AGREEMENT
 

--------------------------------------------------------------------------------


 
MARSHALL HOLDINGS INTERNATIONAL, INC.
SUBSCRIPTION AGREEMENT
 
Marshall Holdings International, Inc.
2750 West Brooks Avenue, Suite 103
North Las Vegas, Nevada 89032
 
 
Re:
Offering of Common Stock Pursuant to a Plan of Merger

 
Gentlemen:
 
1.             Subscription.  The undersigned Rudy Stockholder hereby applies to
accept shares of the common stock, par value $0.001 per share (the “Marshall
Common Stock”) of Marshall Holdings International, Inc., a Nevada corporation
(the “Company”) indicated below in accordance with the terms of this
Subscription Agreement and the private placement relating to that certain Plan
and Agreement of Triangular Merger between Marshall Holdings International,
Inc., Marshall Acquisition Company, Inc. and Rudy Nutrition dated November ___,
2008 (the “Plan of Merger”).  The undersigned Rudy Stockholder is a stockholder
of Rudy Nutrition, a Nevada corporation, and pursuant to the Plan of Merger and
the Merger between Marshall Acquisition Company, Inc. and Rudy Nutrition shall
receive _______ shares of the Marshall Common Stock in exchange for all of his
________ shares of common stock in Rudy Nutrition, par value $0.001 per share
(the “Rudy Common Stock”).  All capitalized terms which are not otherwise
defined herein shall have the meaning ascribed to such terms as defined in the
Plan of Merger.
 
2.     Representations and Warranties of the Rudy Stockholder.  The undersigned
Rudy Stockholder represents and warrants as follows:
 
(a)           The undersigned Rudy Stockholder has received information provided
to him in writing by the Company, or information from books and records of the
Company, as specified below.  The undersigned Rudy Stockholder understands that
all documents, records and books pertaining to this investment have been made
available for inspection by him, his attorney and/or his accountant and/or his
“Purchaser Representative” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and that the books
and records of the Company will be available, upon reasonable notice, for
inspection by Rudy Stockholders during reasonable business hours at the
Company’s principal place of business.  The undersigned Rudy Stockholder and/or
his advisers have had a reasonable opportunity to ask questions of and receive
answers from the Company, or a person or persons acting on its behalf,
concerning the Merger, and all such questions have been answered to the full
satisfaction of the undersigned Rudy Stockholder.  No oral representations have
been made and, to the extent oral information has been furnished to the
undersigned Rudy Stockholder or his advisers in connection with the Merger, such
information was consistent with all written information furnished
 
(b)           Specifically, the undersigned Rudy Stockholder was provided with
access to the Company’s filings with the Securities and Exchange Commission,
including the following:
 
(i)            The Company’s annual report to stockholders for the most recent
fiscal year, any definitive proxy statement or information statement filed in
connection with that annual report, and, if requested by the undersigned Rudy
Stockholder in writing, a copy of the Company’s most recent Form 10-K pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
(ii)           The information contained in an annual report on Form 10-K
pursuant to the Exchange Act.
 
(iii)          The information contained in any reports or documents required to
be filed by the Company under Sections 13(a), 14(a), 14(c), and 15(d) of the
Exchange Act since the distribution or filing of the reports specified above.
 
(iv)           A brief description of the securities being offered, the terms of
the Merger, and any material changes in the Company’s affairs that are not
disclosed in the documents furnished.


 
1

--------------------------------------------------------------------------------

 
 
(c)            The undersigned Rudy Stockholder (i) has adequate means of
providing for his current needs and possible personal contingencies, (ii) has no
need for liquidity in this investment, (iii) is able to bear the economic risks
of an investment in the Marshall Common Stock for an indefinite period, and (iv)
at the present time, could afford a complete loss of such investment.
 
(d)            The undersigned Rudy Stockholder recognizes that the Marshall
Common Stock as an investment involves special risks, including those disclosed
to the undersigned Rudy Stockholder by the Company.
 
(e)            The undersigned Rudy Stockholder understands that the shares of
the Marshall Common Stock have not been nor will be registered under the
Securities Act or the securities laws of any state, in reliance upon an
exemption therefrom for non-public offerings.  The undersigned Rudy Stockholder
understands that the shares of the Marshall Common Stock received by him must be
held indefinitely unless they are subsequently registered or an exemption from
such registration is available.  The undersigned Rudy Stockholder further
understands that the Company has not agreed and is under no obligation to
register the Marshall Common Stock on his behalf or to assist him in complying
with any exemption from registration.
 
(f)            The shares of the Marshall Common Stock are being accepted solely
for his own account for investment and not for the account of any other person
and not for distribution, assignment, or resale to others and no other person
has a direct or indirect beneficial interest in the shares of the Marshall
Common Stock.  The undersigned Rudy Stockholder or his advisers have such
knowledge and experience in financial, tax, and business matters to enable him
to utilize the information made available to him in connection with the Merger
to evaluate the merits and risks of the prospective investment and to make an
informed investment decision with respect thereto.
 
(g)           The undersigned Rudy Stockholder, if a corporation, partnership,
trust, or other entity, is authorized and otherwise duly qualified to purchase
and hold the Marshall Common Stock.
 
(h)           All information which the undersigned Rudy Stockholder has
provided to the Company concerning himself, his financial position, and his
knowledge of financial and business matters, or, in the case of a corporation,
partnership, trust or other entity, the knowledge of financial and business
matters of the person making the investment decision on behalf of such entity,
is correct and complete as of the date set forth at the end hereof, and if there
should be any adverse change in such information prior to his subscription being
accepted, he will immediately provide the Company with such information.
 
(i)            The undersigned Rudy Stockholder understands and agrees that the
following restrictions and limitations are applicable to his purchase and his
resales, hypothecations or other transfers of the Marshall Common Stock pursuant
to Regulation D under the Securities Act:
 
(i)            The undersigned Rudy Stockholder agrees that the shares of the
Marshall Common Stock shall not be sold, pledged, hypothecated or otherwise
transferred unless the shares of the Marshall Common Stock are registered under
the Securities Act, and the securities laws of any state or is exempt therefrom;
 
(ii)           A legend in substantially the following form has been or will be
placed on any certificate(s) or other document(s) evidencing the shares of the
Marshall Common Stock:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE.  WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.


 
2

--------------------------------------------------------------------------------

 
 
(iii)          Stop transfer instructions to the transfer agent of the Marshall
Common Stock have been or will be placed with respect to the Marshall Common
Stock so as to restrict the resale, pledge, hypothecation or other transfer
thereof, subject to the further items hereof, including the provisions of the
legend set forth in subparagraph (ii) above; and
 
(iv)           The legend and stop transfer instructions described in
subparagraphs (ii) and (iii) above will be placed with respect to any new
certificate(s) or other document(s) issued upon presentment by the undersigned
Rudy Stockholder of certificate(s) or other document(s) for transfer.
 
(j)            The undersigned Rudy Stockholder understands that neither the
Securities and Exchange Commission nor the securities commission of any state
has made any finding or determination relating to the fairness for public
investment in the Marshall Common Stock and that the Securities and Exchange
Commission as well as the securities commission of any state will not recommend
or endorse any offering of securities.
 
(k)           The undersigned Rudy Stockholder acknowledges and is aware that it
never has been represented, guaranteed, or warranted to him by the Company, its
directors, officers, agents or employees, or any other person, expressly or by
implication, that the limited past performance or experience on the part of the
Company, or any future projections will in any way indicate the predictable
results of the ownership of the Marshall Common Stock or of the overall
financial performance of the Company.
 
(l)            The undersigned Rudy Stockholder acknowledges that
___________________________ (complete if applicable) has acted as the “Purchaser
Representative” as defined in Regulation D promulgated under the Securities Act,
and (i) that he can bear the economic risk of this investment; (ii) he has
relied upon the advice of the Purchaser Representative as to the merits of an
investment in the Company and the suitability of such investment for the
undersigned Rudy Stockholder; and (iii) the Purchaser Representative has
confirmed to him, in writing, any past, present or future material relationship,
actual or contemplated, between the Purchaser Representative or its affiliates
and the Company or its affiliates.
 
(m)           The undersigned Rudy Stockholder acknowledges that the Company has
made available to him or the Purchaser Representative, if any, or other personal
advisers the opportunity to obtain additional information to verify the accuracy
of the information furnished to him and to evaluate the merits and risks of this
investment.
 
(n)            The undersigned Rudy Stockholder confirms that he has consulted
with the Purchaser Representative, if any, or other personal advisers and that
the Purchaser Representative or other advisers have analyzed the information
furnished to him and the documents relating thereto on his behalf and have
advised him of the business and financial aspects and consequences of and
potential liabilities associated with his investment in the Marshall Common
Stock.  The undersigned Rudy Stockholder represents that he has made other risk
capital investments or other investments of a speculative nature, and by reason
of his business and financial experience and of the business and financial
experience of those persons he has retained to advise him with respect to
investments of this nature.  In reaching the conclusion that he desires to
acquire the Marshall Common Stock, the undersigned Rudy Stockholder has
carefully evaluated his financial resources and investments and acknowledges
that he is able to bear the economic risks of this investment.
 
(o)            The undersigned Rudy Stockholder acknowledges that all
information made available to him and/or the Purchaser Representative, if any,
and/or personal advisers in connection with his investment in the Marshall
Common Stock, including the information furnished to him, is and shall remain
confidential in all respects and may not be reproduced, distributed or used for
any other purpose without the prior written consent of the Company.
 
(p)            The undersigned Rudy Stockholder is either an “Accredited
Investor” (Yes __ or No __) “Unaccredited Investor” (Yes __ or No __) as defined
in Rule 501(a) of the Securities Act (signify which).
 
3.             Indemnification.  The undersigned Rudy Stockholder agrees to
indemnify and hold harmless the Company and its affiliates from and against all
damages, losses, costs, and expenses (including reasonable attorneys’ fees)
which they may incur by reason of the failure of the undersigned Rudy
Stockholder to fulfill any of the terms or conditions of this subscription, or
by reason of any breach of the representations and warranties made by the
undersigned Rudy Stockholder herein, or in any document provided by the
undersigned Rudy Stockholder to the Company.


 
3

--------------------------------------------------------------------------------

 
 
4.             Survival.  The foregoing representations, warranties and
undertakings are made with the intent that they may be relied upon in
determining the undersigned Rudy Stockholder’s suitability as a stockholder in
the Company and the undersigned Rudy Stockholder hereby agrees that such
representations and warranties shall survive his acceptance of the Marshall
Common Stock in connection with the Merger.  The undersigned Rudy Stockholder
hereby acknowledges and agrees that he is not entitled to cancel, terminate or
revoke this Subscription Agreement, or any agreements hereunder, and that this
Subscription Agreement and such agreements shall survive (a) changes in the
transactions, documents, and instruments previously furnished to the undersigned
Rudy Stockholder which are not materially adverse, and (b) the undersigned Rudy
Stockholder’s death or disability.
 
5.             Incorporation by Reference.  The Plan of Merger and all other
agreements or documents referred to or included herein constitute integral parts
to this Agreement and are incorporated into this Agreement by this reference.
 
6.             Notices.  All notices or other communications given or made
hereunder shall be in writing and shall be delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid, to the undersigned
Rudy Stockholder or to the Company at the respective addresses set forth herein.
 
7.             Miscellaneous.
 
(a)           Notwithstanding any of the representations, warranties,
acknowledgments, or agreements made herein by the undersigned Rudy Stockholder,
the undersigned Rudy Stockholder does not thereby or in any other manner waive
any rights granted to the undersigned Rudy Stockholder under federal or state
securities laws.
 
(b)           Words of any gender used in this Subscription Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
 
(c)           In the event of any conflict between the terms of this
Subscription Agreement or the Plan of Merger, the terms of the Plan of Merger
shall control.
 
(d)           This Subscription Agreement contains the entire understanding of
the parties and may not be changed orally, but only by an instrument in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.
 
(e)           This Subscription Agreement shall be enforced, governed, and
construed in all respects in accordance with the laws of the State of California
and all obligations hereunder shall be deemed performable in Orange County,
California.
 
IN WITNESS WHEREOF, I have executed this Subscription Agreement as of the ___
day of November, 2008.
 





             
(Signature)
             
(Print or Type Name)
             
Social Security Number
             
Address
             
Number of Shares of Rudy Common Stock Held
       
Subscription Accepted this ____ day of November, 2008.
       
MARSHALL HOLDINGS INTERNATIONAL, INC.
                       
By
       
    Elwood Sprenger, Chief Executive Officer
   

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT B
ARTICLES OF INCORPORATION OF
MARSHALL ACQUISITION COMPANY, INC.,
A Nevada corporation
 

--------------------------------------------------------------------------------


 

  Seal [logo1.jpg]
ROSS MILLER
Secretary of State
206 North Carson Street
Carson City, Nevada 89701-4299
(775) 684 5708
Website: www.nvsos.gov






 
 
Articles of Incorporation
(PURSUANT TO NRS CHAPTER 78)
 
 





        USE BLACK INK ONLY - DO NOT HIGHLIGHT
ABOVE SPACE IS FOR OFFICE USE ONLY        



1. Name of Corporation:
Marshall Acquisition Company, Inc.
 

2. Registered Agent for Service of Process: (check only one box)
T Commercial Registered Agent: The Corporation Trust Company of Nevada
                                                            Name
£ Noncommercial Registered Agent    OR    £ Office or Position with Entity
           (name and address below)                               
              (name and address below)
 
 
Name of Noncommercial Registered Agent   OR   Name of Title of Office or Other
Position with Entity
 
6100 Neil Road, Suite 500                                              Reno     
                                 Nevada  89511
Street Address                                                               
City                                                      Zip Code
                                                                                                                         
                 Nevada
Mailing Address (if different from street address)   
City                                                      Zip Code

3. Authorized Stock: (number of shares corporation is authorized to issue)
Number of
shares with
par value:
See attached Article III
Par value
per share: $
Number of
shares
without
par value:

4. Names and Addresses of the Board of Directors/ Trustees: (each
Director/Trustee must be a natural person at least 18 years of age; attach
additional page if more than two directors/trustees)
1)   Elwood Sprenger
      Name
2750 West Brooks Avenue, Suite 103                         North Las
Vegas                  NV        89032
Street Address                                                               
City                                        State     Zip Code
 
2)  Jamie Plante
Name
2750 West Brooks Avenue, Suite 103                         North Las
Vegas                  NV        89032
Street Address                                                              
 City                                        State     Zip Code

5. Purpose: (optional; see instructions)
The purpose of the corporation shall be:
See attached Article II.

6. Name, Address and Signature of Incorporator: (attach additional page if more
than one incorporator)
Norman T. Reynolds                                                      X /s/
Norman T. Reynolds                               
Name                                                                                
Incorporator Signature
815 Walker, Suite 1250                                                  
Houston                                TX        77002
Address                                                                           City                                        
State    Zip Code

7. Certificate of Acceptance of Appointment of Registered Agent:
I hereby accept appointment as Registered Agent for the above named Entity.
 
X                                                                                                                                                    
Authorized Signature of Registered Agent or On Behalf of Registered Agent
Entity         Date



Nevada Secretary of State NRS 78 Articles
This form must be accompanied by appropriate fees.
Revised on 7-1-08

 

--------------------------------------------------------------------------------


 
CONTINUATION TO
ARTICLES OF INCORPORATION
OF
MARSHALL ACQUISITION COMPANY, INC.
 
ARTICLE II
Business
 
The purpose and nature of the business, objectives, or purposes to be
transacted, promoted, or carried on by the Company shall be as follows:
 
1.           To engage in any lawful activity.
 
2.           To do all and everything necessary, suitable, and proper to
accomplish the foregoing, and to engage in any and every activity and business
enterprise which the Company’s board of directors (the “Board of Directors”)
may, from time to time, deem reasonably necessary, providing the same shall not
be inconsistent with the NRS.
 
ARTICLE III
Capital Stock
 
1.           Authorized Stock.  The total number of shares of stock which the
Company shall have authority to issue is 1,000, par value $0.001 per share (the
“Common Stock”).  The Common Stock shall be subject to the express terms of any
preferred stock and any series thereof which may hereafter be authorized and
issued by the Company (the “Preferred Stock”).  Each share of the Common Stock
shall be equal to each other share of the Common Stock.  The holders of shares
of the Common Stock shall be entitled to one vote for each such share upon all
questions presented to the stockholders.
 
2.           Voting Rights.  Except as may be provided in these Articles of
Incorporation or in a Preferred Stock Designation with respect to the Preferred
Stock, or as may be required by applicable law, the Common Stock shall have the
exclusive right to vote for the election of directors and for all other
purposes, and holders of shares of the Preferred Stock shall not be entitled to
receive notice of any meeting of stockholders at which they are not entitled to
vote.  At each election for directors, every stockholder entitled to vote at
such election shall have the right to vote, in person or by proxy, the number of
shares owned by him for as many persons as there are directors to be elected and
for whose election he has a right to vote.  It is expressly prohibited for any
stockholder to cumulate his votes in any election of directors.
 
3.           Denial of Preemptive Rights.  No stockholder of the Company shall,
by reason of his holding shares of any class, have any preemptive or
preferential right to purchase or subscribe to any shares of any class of the
Company, now or hereafter to be authorized, or any notes, debentures, bonds, or
other securities convertible into or carrying options or warrants to purchase
shares of any class, now or hereafter to be authorized, whether or not the
issuance of any such shares, or such notes, debentures, bonds or other
securities would adversely affect dividend or voting rights of such stockholder,
other than such rights, if any, as the Board of Directors in its discretion may
fix; and the Board of Directors may issue shares of any class of the Company, or
any notes, debentures, bonds, or other securities convertible into or carrying
options or warrants to purchase shares of any class, without offering any such
shares of any class, either in whole or in part, to the existing stockholders of
any class.
 
4.           Record Date.  The Board of Directors may prescribe a period not
exceeding 60 days before any meeting of the stockholders during which no
transfer of stock on the books of the Company may be made, or may fix, in
advance, a record date not more than 60 or less than 10 days before the date of
any such meeting as the date as of which stockholders entitled to notice of and
to vote at such meetings must be determined.  Only stockholders of record on
that date are entitled to notice or to vote at such a meeting.  If a record date
is not fixed, the record date is at the close of business on the day before the
day on which notice is given or, if notice is waived, at the close of business
on the day before the meeting is held.  A determination of stockholders of
record entitled to notice of or to vote at a meeting of stockholders applies to
an adjournment of the meeting unless the Board of Directors fixes a new record
date for the adjourned meeting.  The Board of Directors must fix a new record
date if the meeting is adjourned to a date more than 60 days later than the date
set for the original meeting.
 
- 1 -

--------------------------------------------------------------------------------


 
ARTICLE IV
Election of Directors
 
1.           Number.  The business and affairs of the Company shall be conducted
and managed by, or under the direction of, the Board of Directors.  The total
number of directors constituting the entire Board of Directors shall be fixed
and may be altered from time to time by or pursuant to a resolution passed by
the stockholders of the Company or the Board of Directors, but shall not be less
than one.
 
2.           Vacancies.  Except as otherwise provided for herein, newly created
directorships resulting from any increase in the authorized number of directors,
and any vacancies on the Board of Directors resulting from death, resignation,
disqualification, removal or other cause, may be filled only by the affirmative
vote of a majority of the remaining directors then in office, even though less
than a quorum of the Board of Directors.  Any director elected in accordance
with the preceding sentence shall hold office for the remainder of the full term
of the newly created directorship or for the directorship in which the vacancy
occurred, and until such director’s successor shall have been duly elected and
qualified, subject to his earlier death, disqualification, resignation or
removal.  Subject to the provisions of these Articles of Incorporation, no
decrease in the number of directors constituting the Board of Directors shall
shorten the term of any incumbent director.
 
3.           Removal of Directors.  Except as otherwise provided in any
Preferred Stock Designation, any director may be removed from office only by the
affirmative vote of the holders of a majority or more of the combined voting
power of the then outstanding shares of capital stock of the Company entitled to
vote at a meeting of stockholders called for that purpose, voting together as a
single class.
 
ARTICLE V
Meetings of Stockholders
 
Meetings of stockholders of the Company (the “Stockholder Meetings”) may be held
within or without the State of Nevada, as the Bylaws of the Company (the
“Bylaws”) may provide.  Special Stockholder Meetings may be called only by (a)
the Chairman of the Board, (b) the Chief Executive Officer, (c) the President,
(d) the Secretary, (e) the Treasurer, (f) the holders of at least 10 percent of
all of the shares entitled to vote at the proposed special meeting, or (g) the
Board of Directors pursuant to a duly adopted resolution.  Special Stockholder
Meetings may not be called by any other person or persons or in any other
manner.  Elections of directors need not be by written ballot unless the Bylaws
shall so provide.
 
ARTICLE VI
Limitation of Liability
 
Except as otherwise provided in the NRS, a director or officer of the Company
shall not be personally liable to the Company or its stockholders for damages as
a result of any act or failure to act in his capacity as a director or officer;
provided, however, that this Article shall not eliminate or limit the liability
of a director or officer (a) if it is proven that his act or failure to act
constituted a breach of his fiduciary duties and such breach involved
intentional misconduct, fraud or a knowing violation of law, or (b) under
Section 78.300 of the NRS.
 
If the NRS is amended after the date of filing of these Articles of
Incorporation to authorize corporate action further limiting or eliminating the
personal liability of a director, then the liability of the directors of the
Company shall be limited or eliminated to the fullest extent permitted by the
NRS, as so amended, or a similar successor provision.  Any repeal or
modification of this Article by the stockholders of the Company or otherwise
shall not adversely affect any right or protection of a director of the Company
existing at the time of such repeal or modification.
 
- 2 -

--------------------------------------------------------------------------------


 
ARTICLE VII
Indemnification
 
1.           Discretionary Indemnification.  (a) The Company may indemnify any
person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, except an action by or in the right
of the Company, by reason of the fact that he is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses,
including attorneys’ fees, judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with the action, suit or
proceeding if he: (i) is not liable pursuant to Section 78.138 of the NRS; or
(ii) acted in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his conduct
was unlawful.  The termination of any action, suit or proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, does not, of itself, create a presumption that the person is liable
pursuant to Section 78.138 of the NRS or did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company, or that, with respect to any criminal action or
proceeding, he had reasonable cause to believe that his conduct was unlawful.
 
(b)          The Company may indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in its favor by
reason of the fact that he is or was a director, officer, employee or agent of
the Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise against expenses, including amounts paid in settlement
and attorneys’ fees actually and reasonably incurred by him in connection with
the defense or settlement of the action or suit if he: (i) is not liable
pursuant to Section 78.138 of the NRS; or (ii) acted in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company.  Indemnification may not be made for any claim, issue
or matter as to which such a person has been adjudged by a court of competent
jurisdiction, after exhaustion of all appeals therefrom, to be liable to the
Company or for amounts paid in settlement to the Company, unless and only to the
extent that the court in which the action or suit was brought or other court of
competent jurisdiction determines upon application that in view of all the
circumstances of the case, the person is fairly and reasonably entitled to
indemnity for such expenses as the courts deem proper.
 
2.           Determination of Discretionary Indemnification.  Any discretionary
indemnification pursuant to Section 1 of this Article VII, unless ordered by a
court or advanced pursuant to this Section 2, may be made by the Company only as
authorized in the specific case upon a determination that indemnification of the
director, officer, employee or agent is proper in the circumstances.  The
determination must be made:
 
(a)          By the stockholders; or
 
(b)          By the Board of Directors by majority vote of a quorum consisting
of directors who were not parties to the action, suit or proceeding; or
 
(c)          If a majority vote of a quorum consisting of directors who were not
parties to the action, suit or proceeding so orders, by independent legal
counsel in a written opinion; or
 
(d)          If a quorum consisting of directors who were not parties to the
action, suit or proceeding cannot be obtained, by independent legal counsel in a
written opinion.
 
The expenses of officers and directors incurred in defending a civil or criminal
action, suit or proceeding must be paid by the Company as they are incurred in
advance of the final disposition of the action, suit or proceeding, upon receipt
of an undertaking by or on behalf of the director or officer to repay the amount
if it is ultimately determined by a court of competent jurisdiction that he is
not entitled to be indemnified by the Company.
 
- 3 -

--------------------------------------------------------------------------------


 
3.           Mandatory Indemnification.  To the extent that a director, officer,
employee or agent of the Company has been successful on the merits or otherwise
in defense of any action, suit or proceeding referred to in Section 1 of this
Article VII, or in defense of any claim, issue or matter therein, the Company
shall indemnify him against expenses, including attorneys’ fees actually and
reasonably incurred by him in connection with the defense.
 
4.           Non-Exclusivity.  The indemnification and advancement of expenses
authorized in or ordered by a court pursuant to this Article VII:
 
(a)          Does not exclude any other rights to which a person seeking
indemnification or advancement of expenses may be entitled under any agreement,
vote of stockholders or disinterested directors or otherwise, for either an
action in his official capacity or an action in another capacity while holding
his office, except that indemnification, unless ordered by a court pursuant to
Section 1 of this Article VII, or for the advancement of expenses made pursuant
to Section 2 of this Article VII may not be made to or on behalf of any director
or officer if a final adjudication establishes that his acts or omissions
involved intentional misconduct, fraud or a knowing violation of the law and was
material to the cause of action.
 
(b)          Continues for a person who has ceased to be a director, officer,
employee or agent and inures to the benefit of the heirs, executors and
administrators of any such person.
 
5.           Insurance.  The Company may purchase and maintain insurance or make
other financial arrangements on behalf of any person who is or was a director,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise for any liability asserted
against him and liability and expenses incurred by him in his capacity as a
director, officer, employee or agent, or arising out of his status as such,
whether or not the Company has the authority to indemnify him against such
liability expenses.
 
ARTICLE VIII
Amendment of Corporate Documents
 
1.           Articles of Incorporation.  Whenever any vote of the holders of
voting shares of the capital stock of the Company is required by law to amend,
alter, repeal or rescind any provision of these Articles of Incorporation, such
alteration, amendment, repeal or rescission of any provision of these Articles
of Incorporation must be approved by the affirmative vote of the holders of at
least a majority of the combined voting power of the then outstanding voting
shares of capital stock of the Company, voting together as a single class.
 
Subject to the provisions hereof, the Company reserves the right at any time,
and from time to time, to amend, alter, repeal or rescind any provision
contained in these Articles of Incorporation in the manner now or hereafter
prescribed by law, and other provisions authorized by the laws of the State of
Nevada at the time in force may be added or inserted, in the manner now or
hereafter prescribed by law; and all rights, preferences and privileges of
whatsoever nature conferred upon stockholders, directors or any other persons
whomsoever by and pursuant to these Articles of Incorporation in their present
form or as hereafter amended are granted subject to the rights reserved in this
Article.
 
2.           Bylaws.  In addition to any affirmative vote required by law, any
change of the Bylaws may be adopted either (a) by the affirmative vote of the
Board of Directors, or (b) by the stockholders by the affirmative vote of the
holders of at least a majority of the combined voting power of the then
outstanding voting shares of capital stock of the Company, voting together as a
single class.
 
 
ARTICLE IX
Application of NRS 78.411 to 78.444, Inclusive
 
These Articles of Incorporation expressly provide that the Company shall not be
governed by Sections 78.411 to 78.444 of the NRS, inclusive.
 
- 4 -

--------------------------------------------------------------------------------


 
ARTICLE X
Existence
 
The Company is to have perpetual existence.
 
- 5 -

--------------------------------------------------------------------------------


 
EXHIBIT C
BYLAWS OF
MARSHALL ACQUISITION COMPANY, INC.,
A Nevada corporation

 

--------------------------------------------------------------------------------

 
 
BYLAWS OF
MARSHALL ACQUISITION COMPANY, INC.


ARTICLE I
Offices
 
1.1.           Registered Office.  The registered office of Marshall Acquisition
Company, Inc. (the “Company”) required by Section 78.035 of the Nevada Revised
Statutes or any successor statute (the “NRS”) to be maintained in the State of
Nevada shall be the registered office named in the Articles of Incorporation of
the Company, as they may be amended or restated from time to time in accordance
with the NRS (the “Articles of Incorporation”).
 
1.2.           Other Offices.  The Company may also have offices at such other
places both within and without the State of Nevada as the Board of Directors of
the Company (the “Board of Directors”) may determine from time to time or as the
business of the Company may require.
 
ARTICLE II
Meetings of Stockholders
 
2.1.           Place of Meetings.  Meetings of the Company’s stockholders shall
be held at such place within or without the State of Nevada as may be designated
by the Board of Directors or the officer calling the meeting, or, in the absence
of such designation, at the principal office of the Company.
 
2.2.           Annual Meeting.  An annual meeting of the stockholders, for the
election of directors to succeed those whose terms expire or to fill vacancies
and for the transaction of such other business as may properly come before the
meeting, shall be held on such date and at such time as the Board of Directors
shall fix and set forth in the notice of the meeting, which date shall be within
13 months subsequent to the last annual meeting of stockholders.  At the annual
meeting of the stockholders, only such business shall be conducted as shall have
been properly brought before the annual meeting as set forth in Paragraph 2.8
hereof.  Failure to hold the annual meeting at the designated time shall not
work a dissolution of the Company.
 
2.3.           Special Meetings.  Subject to the rights of the holders of any
series of the Company’s preferred stock (the “Preferred Stock”), as designated
in any resolutions adopted by the Board of Directors and filed with the State of
Nevada (a “Preferred Stock Designation”), special meetings of the stockholders
may be called at any time only by (a) the Chairman of the Board, (b) the Chief
Executive Officer, (c) the President, (d) the holders of at least 10 percent of
all of the shares entitled to vote at the proposed special meeting, or (e) the
Board of Directors pursuant to a duly adopted resolution.  Special Stockholder
Meetings may not be called by any other person or persons or in any other
manner.  Elections of directors need not be by written ballot unless the Bylaws
shall so provide.  Upon written request of any person or persons who have duly
called a special meeting, it shall be the duty of the Secretary to fix the date
of the meeting to be held not less than 10 nor more than 60 days after the
receipt of the request and to give due notice thereof, as required by the
NRS.  If the Secretary shall neglect or refuse to fix the date of the meeting
and give notice thereof, the person or persons calling the meeting may do so.
 
2.4.           Notice of Meeting.  Written or printed notice of all meetings,
stating the place, day and hour of the meeting and the purpose or purposes for
which the meeting is called, shall be delivered not less than 10 nor more than
60 days before the date of the meeting, either personally or by mail, by or at
the direction of the Chairman of the Board or Secretary, to each stockholder
entitled to vote at such meeting.  If mailed, such notice shall be deemed to be
delivered to a stockholder when deposited in the United States mail addressed to
such stockholder at such stockholder’s address as it appears on the stock
transfer records of the Company, with postage thereon prepaid.
 
2.5.           Registered Holders of Shares; Closing of Share Transfer Records;
and Record Date.
 
(a)           Registered Holders as Owners.  Unless otherwise provided under the
NRS, the Company may regard the person in whose name any shares are registered
in the stock transfer records of the Company at any particular time (including,
without limitation, as of a record date fixed pursuant to subparagraph (b) of
this Paragraph 2.5) as the owner of such shares at that time for purposes of
voting, receiving distributions thereon or notices in respect thereof,
transferring such shares, exercising rights of dissent with respect to such
shares, entering into agreements with respect to such shares, or giving proxies
with respect to such shares; and neither the Company nor any of its officers,
directors, employees or agents shall be liable for regarding that person as the
owner of such shares at that time for those purposes, regardless of whether that
person possesses a certificate for such shares.

 
1

--------------------------------------------------------------------------------

 
 
(b)           Record Date.  For the purpose of determining stockholders entitled
to notice of or to vote at any meeting of stockholders or any adjournment
thereof, or entitled to receive a distribution by the Company (other than a
distribution involving a purchase or redemption by the Company of any of its own
shares) or a share dividend, or in order to make a determination of stockholders
for any other proper purpose, the Board of Directors may fix in advance a date
as the record date for any such determination of stockholders, such date in any
case to be not more than 60 days and, in the case of a meeting of stockholders,
not less than 10 days, prior to the date on which the particular action
requiring such determination of stockholders is to be taken.  The Board of
Directors shall not close the books of the Company against transfers of shares
during the whole or any part of such period.
 
If the Board of Directors does not fix a record date for any meeting of the
stockholders, the record date for determining stockholders entitled to notice of
or to vote at such meeting shall be at the close of business on the day next
preceding the day on which notice is given, or, if in accordance with Paragraph
7.3 of these Bylaws notice is waived, at the close of business on the day next
preceding the day on which the meeting is held.
 
2.6.           Quorum of Stockholders; Adjournment.  Unless otherwise provided
in the Articles of Incorporation, a majority of the outstanding shares of
capital stock of the Company entitled to vote, present in person or represented
by proxy, shall constitute a quorum at any meeting of the stockholders, and the
stockholders present at any duly convened meeting may continue to do business
until adjournment notwithstanding any withdrawal from the meeting of holders of
shares counted in determining the existence of a quorum.  Unless otherwise
provided in the Articles of Incorporation or these Bylaws, any meeting of the
stockholders may be adjourned from time to time by the chairman of the meeting
or the holders of a majority of the issued and outstanding stock, present in
person or represented by proxy, whether or not a quorum is present, without
notice other than by announcement at the meeting at which such adjournment is
taken, and at any such adjourned meeting at which a quorum shall be present any
action may be taken that could have been taken at the meeting originally called;
provided that if the adjournment is for more than 30 days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given to each stockholder of record entitled to
vote at the adjourned meeting.
 
2.7.           Voting by Stockholders.
 
(a)           Voting on Matters Other than the Election of Directors.  With
respect to any matters as to which no other voting requirement is specified by
the NRS, the Articles of Incorporation or these Bylaws, and, subject to the
rights of the holders of any series of Preferred Stock to elect directors under
specific circumstances, the affirmative vote required for stockholder action
shall be that of a majority of the shares present in person or represented by
proxy at the meeting (as counted for purposes of determining the existence of a
quorum at the meeting).
 
(b)           Voting in the Election of Directors.  Unless otherwise provided in
the Articles of Incorporation or these Bylaws in accordance with the NRS,
directors shall be elected by a plurality of the votes cast by the holders of
outstanding shares of capital stock of the Company entitled to vote in the
election of directors at a meeting of stockholders at which a quorum is present.
 
(c)           Consents in Lieu of Meeting.  Any action that is required or
permitted to be taken by the stockholders of the Company at any annual or
special meeting of stockholders may be taken without a meeting if, before or
after the action, a written consent thereto is signed by stockholders holding at
least a majority of the voting power, except that if a different proportion of
voting power is required for such an action at a meeting, then that proportion
of written consents is required.  In no instance where action is authorized by
written consent need a meeting of stockholders be called or notice given.

 
2

--------------------------------------------------------------------------------

 
 
(d)           Telephone Meetings.  Stockholders may participate in a meeting of
stockholders by means of a telephone conference or similar methods of
communication by which all persons participating in the meeting can hear each
other. Participation in a meeting pursuant to this subsection constitutes
presence in person at the meeting.
 
(e)            Other.  The Board of Directors, in its discretion, or the officer
of the Company presiding at a meeting of stockholders of the Company, in his
discretion, may require that any votes cast at such meeting shall be cast by
written ballot.
 
2.8.           Business to be Conducted at Annual or Special Stockholder
Meetings. At any annual or special meeting of stockholders, only such business
shall be conducted, and only such proposals shall be acted upon, as shall have
been disclosed in the notice delivered to the stockholders with respect to such
meeting.
 
2.9.           Proxies.  Each stockholder entitled to vote at a meeting of
stockholders may authorize another person or persons to act for him by
proxy.  Proxies for use at any meeting of stockholders shall be filed with the
Secretary, or such other officer as the Board of Directors may from time to time
determine by resolution, before or at the time of the meeting.  All proxies
shall be received and taken charge of and all ballots shall be received and
canvassed by the secretary of the meeting who shall decide all questions
relating to the qualification of voters, the validity of the proxies, and the
acceptance or rejection of votes, unless an inspector or inspectors shall have
been appointed by the chairman of the meeting, in which event such inspector or
inspectors shall decide all such questions.
 
2.10.         Approval or Ratification of Acts or Contracts by
Stockholders.  The Board of Directors in its discretion may submit any act or
contract for approval or ratification at any annual meeting of the stockholders,
or at any special meeting of the stockholders called for the purpose of
considering any such act or contract, and any act or contract that shall be
approved or be ratified by the vote of the stockholders holding a majority of
the issued and outstanding shares of stock of the Company entitled to vote and
present in person or by proxy at such meeting (provided that a quorum is
present), shall be as valid and as binding upon the Company and upon all the
stockholders as if it has been approved or ratified by every stockholder of the
Company.
 
2.11.         Inspectors of Election.  The Company shall, in advance of any
meeting of stockholders, appoint one or more inspectors of election, who may be
employees of the Company, to act at the meeting or any adjournment thereof and
to make a written report thereof.  The Company may designate one or more persons
as alternate inspectors to replace any inspector who fails to act.  If no
inspector so appointed or designated is able to act at a meeting of
stockholders, the chairman or the person presiding at the meeting shall appoint
one or more inspectors to act at the meeting.  Each inspector, before entering
upon the discharge of his duties, shall take and sign an oath to execute
faithfully the duties of inspector with strict impartiality and according to the
best of his ability.
 
The inspector or inspectors so appointed or designated shall: (a) ascertain the
number of shares of capital stock of the Company outstanding and the voting
power of each such share; (b) determine the shares of capital stock of the
Company represented at the meeting and the validity of proxies and ballots; (c)
count all votes and ballots; (d) determine and retain for a reasonable period a
record of the disposition of any challenges made to any determination by the
inspectors; and (e) certify their determination of the number of shares of the
capital stock of the Company represented at the meeting and such inspectors’
count of all votes and ballots.  Such certification and report shall specify
such other information as may be required by law.  In determining the validity
and counting of proxies and ballots cast at any meeting of stockholders of the
Company, the inspectors may consider such information as is permitted by
applicable law.  No person who is a candidate for an office at an election may
serve as an inspector at such election.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
Directors
 
3.1.           Powers, Number, Classification and Tenure.
 
(a)           The powers of the Company shall be exercised by or under the
authority of, and the business and affairs of the Company shall be managed under
the direction of, the Board of Directors.  Each director shall hold office for
the full term for which such director is elected and until such director’s
successor shall have been duly elected and qualified or until his earlier death
or resignation or removal in accordance with the Articles of Incorporation or
these Bylaws.
 
(b)           Within the limits specified in the Articles of Incorporation, and
subject to the rights of the holders of any series of Preferred Stock to elect
directors under specific circumstances, the number of directors that shall
constitute the whole Board of Directors shall be fixed by, and may be increased
or decreased from time to time by, the affirmative vote of a majority of the
stockholders of the Company or a majority of the members at any time
constituting the Board of Directors.  Except as provided in the Articles of
Incorporation, and subject to the rights of the holders of any series of
Preferred Stock to elect directors under specific circumstances, newly created
directorships resulting from any increase in the number of directors and any
vacancies on the Board of Directors resulting from death, resignation,
disqualification, removal or other cause shall be filled by the affirmative vote
of a majority of the remaining directors then in office, even though less than a
quorum of the Board of Directors.  Any director elected in accordance with the
preceding sentence shall hold office for the remainder of the full term of the
class of directors in which the new directorship was created or the vacancy
occurred and until such director’s successor shall have been elected and
qualified or until his earlier death, resignation or removal.  No decrease in
the number of directors constituting the Board of Directors shall shorten the
term of any incumbent director.
 
3.2.           Qualifications.  Directors need not be residents of the State of
Nevada or stockholders of the Company.
 
3.3.           Place of Meeting; Order of Business.  Except as otherwise
provided by law, meetings of the Board of Directors, regular or special, may be
held either within or without the State of Nevada, at whatever place is
specified by the person or persons calling the meeting.  In the absence of
specific designation, the meetings shall be held at the principal office of the
Company.  At all meetings of the Board of Directors, business shall be
transacted in such order as shall from time to time be determined by the
Chairman of the Board, or in his absence by the President, or by resolution of
the Board of Directors.
 
3.4.           Regular Meetings.  Regular meetings of the Board of Directors
shall be held, in each case, at such hour and on such day as may be fixed by
resolution of the Board of Directors, without further notice of such
meetings.  The time or place of holding regular meetings of the Board of
Directors may be changed by the Chairman of the Board by giving written notice
thereof as provided in Paragraph 3.6 hereof.
 
3.5.           Special Meetings.  Special meetings of the Board of Directors
shall be held, whenever called by the Chairman of the Board or by resolution
adopted by the Board of Directors, in each case, at such hour and on such day as
may be stated in the notice of the meeting.
 
3.6.           Attendance at and Notice of Meetings.  Written notice of the time
and place of, and general nature of the business to be transacted at, all
special meetings of the Board of Directors, and written notice of any change in
the time or place of holding the regular meetings of the Board of Directors,
shall be given to each director personally or by mail or by telegraph,
telecopier or similar communication at least one day before the day of the
meeting; provided, however, that notice of any meeting need not be given to any
director if waived by him in writing, or if he shall be present at such
meeting.  Participation in a meeting of the Board of Directors shall constitute
presence in person at such meeting, except where a person participates in the
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting is not lawfully called or convened.
 
3.7.           Quorum of and Action by Directors.  A majority of the directors
in office shall constitute a quorum of the Board of Directors for the
transaction of business; but a lesser number may adjourn from day to day until a
quorum is present.  Except as otherwise provided by law or in these Bylaws, all
questions shall be decided by the vote of a majority of the directors present at
a meeting at which a quorum is present.

 
4

--------------------------------------------------------------------------------

 
 
3.8.           Board and Committee Action Without a Meeting.  Unless otherwise
restricted by the Articles of Incorporation or these Bylaws, any action required
or permitted to be taken at a meeting of the Board of Directors or any committee
thereof may be taken without a meeting if a consent in writing, setting forth
the action so taken, is signed by all the members of the Board of Directors or
such committee, as the case may be, and shall be filed with the Secretary.
 
3.9.           Board and Committee Telephone Meetings.  Subject to the
provisions required or permitted by the NRS for notice of meetings, unless
otherwise restricted by the Articles of Incorporation or these Bylaws, members
of the Board of Directors, or members of any committee designated by the Board
of Directors, may participate in and hold a meeting of such Board of Directors
or committee by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and participation in a meeting pursuant to this Paragraph 3.9 shall
constitute presence in person at such meeting, except where a person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.
 
3.10.         Compensation.  Directors shall receive such compensation for their
services as shall be determined by the Board of Directors.
 
3.11.         Removal.  Except as otherwise provided in any Preferred Stock
Designation, any director may be removed from office only by the affirmative
vote of the holders of a majority or more of the combined voting power of the
then outstanding shares of capital stock of the Company entitled to vote at a
meeting of stockholders called for that purpose, voting together as a single
class.
 
3.12.         Committees of the Board of Directors.
 
(a)           The Board of Directors, by resolution adopted by a majority of the
full Board of Directors, may designate from among its members one or more
committees, each of which shall be comprised of one or more of its members, and
may designate one or more of its members as alternate members of any committee,
who may, subject to any limitations by the Board of Directors, replace absent or
disqualified members at any meeting of that committee.  Any such committee, to
the extent provided in such resolution or in the Articles of Incorporation or
these Bylaws, shall have and may exercise all of the authority of the Board of
Directors to the extent permitted by the NRS, including, without limitation, the
power and authority to declare a dividend, to authorize the issuance of stock or
to adopt a plan of merger pursuant to Section 78.125 of the NRS.  Any such
committee may authorize the seal of the Company to be affixed to all papers
which may require it.  In addition to the above, such committee or committees
shall have such other powers and limitations of authority as may be determined
from time to time by resolution adopted by the Board of Directors.
 
(b)           The Board of Directors shall have the power at any time to change
the membership of any such committee and to fill vacancies in it.  A majority of
the number of members of any such committee shall constitute a quorum for the
transaction of business unless a greater number is required by a resolution
adopted by the Board of Directors.  The act of the majority of the members of a
committee present at any meeting at which a quorum is present shall be the act
of such committee, unless the act of a greater number is required by a
resolution adopted by the Board of Directors.  Each such committee may elect a
chairman and appoint such subcommittees and assistants as it may deem
necessary.  Except as otherwise provided by the Board of Directors, meetings of
any committee shall be conducted in accordance with Paragraphs 3.4, 3.5, 3.6,
3.7, 3.8, 3.9 and 7.3 hereof.  In the absence or disqualification of a member of
a committee, the member or members present at any meeting and not disqualified
from voting, whether or not constituting a quorum, may unanimously appoint
another member of the Board of Directors to act at the meeting in the place of
the absent or disqualified member.  Any member of any such committee elected or
appointed by the Board of Directors may be removed by the Board of Directors
whenever in its judgment the best interests of the Company will be served
thereby, but such removal shall be without prejudice to the contract rights, if
any, of the person so removed.  Election or appointment of a member of a
committee shall not of itself create contract rights.

 
5

--------------------------------------------------------------------------------

 



(c)           Any action taken by any committee of the Board of Directors shall
promptly be recorded in the minutes and filed with the Secretary.
 
ARTICLE IV
Officers
 
4.1.           Designation.  The officers of the Company shall consist of a
Chairman of the Board, Chief Executive Officer, President, Chief Operating
Officer, Secretary, Chief Financial Officer, Treasurer, Controller and such
Executive, Senior or other Vice Presidents, Assistant Secretaries, Assistant
Treasurers, Assistant Controllers and other officers as may be elected or
appointed by the Board of Directors from time to time.  Any number of offices
may be held by the same person.  The Chairman of the Board may also serve as the
Chief Executive Officer.  The Chairman of the Board shall be chosen from the
directors.  All officers chosen by the Board of Directors shall each have such
powers and duties as generally pertain to their respective stockholders and of
the Board of Directors.
 
4.2.           Election and Term of Office.  The elected officers of the Company
shall be elected annually by the Board of Directors at the regular meeting of
the Board of Directors held at the time of each annual meeting of the
stockholders.  If the election of officers shall not be held at such meeting,
such election shall be held as soon thereafter as convenient.  Subject to
Paragraph 4.17 of these Bylaws, each officer shall hold office until such
officer’s successor shall have been duly elected and shall have qualified or
until such officer’s death or until such officer shall resign.
 
4.3.           Chairman of the Board.  The Chairman of the Board shall be the
Chief Executive Officer of the Company and shall preside at all meetings of the
stockholders and of the Board of Directors.  Except where by law the signature
of the President is required, the Chairman of the Board shall possess the same
power as the President to sign all contracts, certificates and other instruments
of the Company which may be authorized by the Board of Directors.  The Chairman
of the Board shall also perform such other duties and may exercise such other
powers as from time to time may be assigned to him by these Bylaws or by the
Board of Directors.  In the absence or incapacity to act of the President, the
Chairman of the Board shall serve as acting President, and when so acting, shall
have all the powers of and be subject to the restrictions of such office.
 
4.4.           Chief Executive Officer.  The Chief Executive Officer shall be
responsible for the general management of the affairs of the Company and shall
perform all duties incidental to the Chief Executive Officer’s office which may
be required by law and all such other duties as are properly required of him by
the Board of Directors.  The Chief Executive Officer shall see that all orders
and resolutions of the Board of Directors and of any committee thereof are
carried into effect.
 
4.5.           President.  The President shall be the Chief Operating Officer of
the Company and shall have general supervision and control of the business,
affairs and properties of the Company and its general officers, and shall see
that all orders and resolutions of the Board of Directors are carried into
effect.  He shall have the power to appoint and remove all subordinate officers,
agents and employees, except those elected or appointed by the Board of
Directors, and shall execute all bonds, mortgages, contracts and other
instruments of the Company requiring a seal, under the seal of the Company,
except where required or permitted by law to be otherwise signed and executed
and except that the other officers of the Company may sign and execute documents
when so authorized by these Bylaws, the Board of Directors or the
President.  The President shall also perform such other duties and may exercise
such other powers as from time to time may be assigned to him by these Bylaws or
by the Board of Directors.  In the incapacity to act of the Chairman of the
Board, the President shall serve as acting Chairman of the Board, and when so
acting, shall have all the powers of and be subject to the restrictions of such
office.
 
4.6.           Chief Operating Officer.  As the Chief Operating Officer, the
President shall have general charge and supervision of the day to day operations
of the Company (subject to the direction of the Board of Directors), and, in
general, shall perform such other duties as are incident to the office of a
chief operating officer of a corporation, including those duties customarily
performed by persons occupying such office, and shall perform such other duties
as, from time to time, may be assigned to him by the Board of Directors.

 
6

--------------------------------------------------------------------------------

 
 
4.7.           Vice President.  The Board of Directors may appoint such Vice
Presidents as may be recommended by the President or as the directors deem
necessary or appropriate.  Vice Presidents may be designated as Senior Vice
Presidents, Executive Vice Presidents or some other designation as the Board of
Directors deems appropriate (each a “Vice President”).  Each Vice President
shall perform such duties as the Board of Directors may from time to time
prescribe and have such other powers as the President may from time to time
prescribe.
 
4.8.           Chief Financial Officer.  The Chief Financial Officer shall be
the chief accounting officer of the Company and shall have general charge and
supervision of the day to day financial operations of the Company (subject to
the direction of the Board of Directors), and, in general, shall perform such
other duties as are incident to the office of a chief financial officer of a
corporation, including those duties customarily performed by persons occupying
such office, and shall perform such other duties as, from time to time, may be
assigned to him by the Board of Directors or the Audit Committee.
 
4.9.           Secretary.  The Secretary shall attend the meetings of the Board
of Directors and all meetings of stockholders and record the proceedings thereof
in a book or books to be kept for that purpose; the Secretary shall also perform
like duties for the standing committees when required.  The Secretary shall
give, or cause to be given, notice of all meetings of the stockholders and
special meetings of the Board of Directors, and shall perform such other duties
as may be prescribed by the Board of Directors or President, under whose
supervision he shall be.  If the Secretary shall be unable or shall refuse to
cause to be given notice of all meetings of the stockholders and special
meetings of the Board of Directors, and if there be no Assistant Secretary, then
the Chairman of the Board may choose another officer to cause such notice to be
given.  The Secretary shall have custody of the seal of the Company and the
Secretary or any Assistant Secretary, if there be one, shall have authority to
affix the same to any instrument requiring it and when so affixed, it may be
attested by the signature of the Secretary or by the signature of any such
Assistant Secretary.  The Board of Directors may give general authority to any
other officer to affix the seal of the Company and to attest the affixing by his
signature.  The Secretary shall see that all books, reports, statements,
certificates and other documents and records required by law to be kept or filed
are properly kept or filed, as the case may be.
 
4.10.         Treasurer.  The Treasurer shall have the custody of the Company’s
funds and securities and shall keep full and accurate accounts of receipt and
disbursements in books belonging to the Company and shall deposit all moneys and
other valuable effects in the name and to the credit of the Company in such
depositories as may be designated by the Chief Financial Officer or the Board of
Directors.  The Treasurer shall disburse the funds of the Company as may be
ordered by the Chief Financial Officer or the Board of Directors, taking proper
vouchers for such disbursements, and shall render to the Chairman of the Board
and the Board of Directors, at its regular meeting, or when the Board of
Directors so requires, an account of all his transactions as Treasurer and of
the liquidity of the Company.  If required by the Board of Directors, the
Treasurer shall give the Company a bond in such sum and with such surety or
sureties as shall be satisfactory to the Board of Directors for the faithful
performance of the duties of his office and for the restoration to the Company,
in case of his death, resignation, retirement or removal from office, of all
books papers, vouchers, money and other property of whatever kind in his
possession or under his control belonging to the Company.
 
4.11.         Controller.  The Controller, if there is one, shall maintain
records of all assets, liabilities, and transactions of the Company and shall be
responsible for the design, installation and maintenance of accounting and cost
control systems and procedures for the Company and shall perform such other
duties and have such other powers as from time to time may be assigned to him by
the Chief Financial Officer, Board of Directors or the Audit Committee.
 
4.12.         Assistant Secretaries.  Except as may be otherwise provided in
these Bylaws, Assistant Secretaries, if there be any, shall perform such duties
and have such powers as from time to time may be assigned to them by the Board
of Directors, the President, any Vice President, or the Secretary, and in the
absence of the Secretary or in the event of his disability or refusal to act,
shall perform the duties of the Secretary, and when so acting, shall have all
the powers of and be subject to all the restrictions upon the Secretary.

 
7

--------------------------------------------------------------------------------

 
 
4.13.         Assistant Treasurers.  Assistant Treasurers, if there be any,
shall perform such duties and have such powers as from time to time may be
assigned to them by the Board of Directors, the President or the Treasurer, and
in the absence of the Treasurer or in the event of his disability or refusal to
act, shall perform the duties of the Treasurer, and when so acting, shall have
all the powers of and be subject to all the restrictions upon the Treasurer.  If
required by the Board of Directors, an Assistant Treasurer shall give the
Company a bond in such sum and with such surety or sureties as shall be
satisfactory to the Board of Directors for the faithful performance of the
duties of his office and for the restoration to the Company, in case of his
death, resignation, retirement or removal from office, of all books, papers,
vouchers, money and other property of whatever kind in his possession or under
his control belonging to the Company.
 
4.14.         Assistant Controllers.  Except as may be otherwise provided in
these Bylaws, Assistant Controllers, if there be any, shall perform such duties
and have such powers as from time to time may be assigned to them by the Board
of Directors, the President, any Vice President, or the Controller, and in the
absence of the Controller or in the event of his disability or refusal to act,
shall perform the duties of the Controller, and when so acting, shall have all
the powers of and be subject to all the restrictions upon the Controller.
 
4.15.         Other Officers.  Such other officers as the Board of Directors may
choose shall perform such duties and have such powers, subordinate to those
powers specifically delegated to certain officer in these Bylaws, as from time
to time may be assigned to them by the Board of Directors.  The President of the
Company shall have the power to choose such other officers and to prescribe
their respective duties and powers, subject to control by the Board of
Directors.
 
4.16.         Vacancies.  Whenever any vacancies shall occur in any office by
death, resignation, increase in the number of offices of the Company, or
otherwise, the same shall be filled by the Board of Directors (or the President,
in accordance with Paragraph 4.3 of these Bylaws, subject to control by the
Board of Directors), and the officer so appointed shall hold office until such
officer’s successor is elected or appointed in accordance with these Bylaws or
until his earlier death, resignation or removal.
 
4.17.         Removal.  Any officer or agent of the Company may be removed by
the Board of Directors whenever in its judgment the best interests of the
Company will be served thereby, but such removal shall be without prejudice to
the contract rights, if any, of the person so removed.  Election or appointment
of an officer or agent shall not of itself create contract rights.
 
4.18.         Action with Respect to Securities of Other Corporations.  Unless
otherwise directed by the Board of Directors, the Chairman of the Board, the
Chief Executive Officer, the President, any Vice President and the Treasurer of
the Company shall each have power to vote and otherwise act on behalf of the
Company, in person or by proxy, at any meeting of security holders of or with
respect to any action of security holders of any other corporation in which the
Company may hold securities and otherwise to exercise any and all rights and
powers which the Company may possess by reason of its ownership of securities in
such other corporation.
 
ARTICLE V
Capital Stock
 
5.1.           Certificates for Shares.  The certificates for shares of the
capital stock of the Company shall be in such form as may be approved by the
Board of Directors from time to time.  The Company shall deliver one or more
certificates to each of the Company’s stockholders, which shall represent the
number of shares to which such stockholder is entitled.  Certificates shall be
signed by the Chairman of the Board, the President or a Vice President and
either the Secretary or an Assistant Secretary, and may bear the seal of the
Company or a facsimile thereof.  The signatures of such officers upon a
certificate may be facsimiles.  The stock record books and the blank stock
certificates shall be kept by the Secretary, or at the office of such transfer
agent or transfer agents as the Board of Directors may from time to time by
resolution determine.  In case any officer who has signed or whose facsimile
signature has been placed upon such certificate shall have ceased to be such
officer before such certificate is issued, it may be issued by the Company with
the same effect as if such person were such officer at the date of its issuance.

 
8

--------------------------------------------------------------------------------

 
 
5.2.           Multiple Classes of Stock.  As the Company is authorized to issue
more than one class of capital stock and more than one series of preferred
stock, a statement of the powers, designations, preferences and relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualification, limitations or restrictions of such preferences
and/or rights shall be set forth in full or summarized on the face or back of
each of the certificates the Company issues to represent such class or series of
stock; provided that, to the extent allowed by law, in lieu of such statement,
the face or back of such certificates may state that the Company will furnish a
copy of such statement without charge to each requesting stockholder.
 
5.3.           Transfer of Shares.  The shares of stock of the Company shall be
transferable only on the books of the Company by the holders thereof in person
or by their duly authorized attorneys or legal representatives upon surrender
and cancellation of certificates for a like number of shares.
 
5.4.           Ownership of Shares.  As the Company is entitled to treat the
holder of record of any share or shares of capital stock as the holder in fact
thereof under Paragraph 2.5 hereof, the Company shall not be bound to recognize
any equitable or other claim to or interest in such share or shares on the part
of any other person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the laws of the State of Nevada.
 
5.5.           Regulations Regarding Certificates.  The Board of Directors shall
have the power and authority to make all such rules and regulations as they may
deem expedient concerning the issue, transfer and registration or the
replacement of certificates for shares of capital stock of the Company.
 
5.6.           Lost or Destroyed Certificates.  The Board of Directors may
determine the conditions upon which a new certificate representing shares of the
capital stock of the Company may be issued in place of a certificate which is
alleged to have been lost, stolen or destroyed; and may, in its discretion,
require the owner of such certificate or his legal representative to give bond,
with sufficient surety, to indemnify the Company and each transfer agent and
registrar against any and all losses or claims that may arise by reason of the
issue of a new certificate in the place of the one so lost, stolen or destroyed.
 
ARTICLE VI
Indemnification
 
6.1.           General.  The Company shall indemnify its directors, officers,
employees, agents and others as provided in the Articles of Incorporation.  
 
6.2.           Request for Indemnification.  A party requesting indemnification
(the “Indemnitee”) shall submit notice of such request in writing to the
Secretary of the Company.  Such notice of request for indemnification shall
contain sufficient information to reasonably inform the Company about the nature
and extent of the indemnification or advance sought by the Indemnitee.  The
Secretary shall promptly advise the Board of Directors of any such request.
 
6.3.           Extension of Rights.  No amendment, alteration or repeal of this
Article VI or any provision hereof shall be effective as to any Indemnitee for
acts, events and circumstances that occurred, in whole or in part, before such
amendment, alteration or repeal.  The provisions of this Article VI shall
continue as to an Indemnitee whose Corporate Status has ceased for any reason
and shall inure to the benefit of his heirs, executors and
administrators.  Neither the provisions of this Article VI nor those of any
agreement to which the Company is a party shall be deemed to preclude the
indemnification of any person who is not specified in this Article VI as having
the right to receive indemnification or is not a party to any such agreement,
but whom the Company has the power or obligation to indemnify under the
provisions of the NRS.
 
6.4.           Insurance and Subrogation.  The Company shall not be liable under
the Articles of Incorporation or this Article VI to make any payment of amounts
otherwise indemnifiable hereunder if, but only to the extent that, the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.  In the event of any payment
hereunder, the Company shall be subrogated to the extent of such payment to all
the rights of recovery of the Indemnitee, who shall execute all papers required
and take all action reasonably requested by the Company to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.

 
9

--------------------------------------------------------------------------------

 
 
6.5.           Severability.  If any provision or provisions of this Article VI
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby; and, to the fullest extent possible,
the provisions of this Article VI shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.
 
6.6.           Notices.  Promptly after receipt by the Indemnitee of notice of
the commencement of any action, suit or proceeding, the Indemnitee shall, if he
anticipates or contemplates making a claim for expenses or an advance pursuant
to the terms of the Articles of Incorporation and this Article VI, notify the
Company of the commencement of such action, suit or proceeding; provided,
however, that any delay in so notifying the Company shall not constitute a
waiver or release by the Indemnitee of rights hereunder and that any omission by
the Indemnitee to so notify the Company shall not relieve the Company from any
liability that it may have to the Indemnitee otherwise than under the Articles
of Incorporation or this Article VI.  Any communication required or permitted to
the Company shall be addressed to the Secretary and any such communication to
the Indemnitee shall be addressed to the Indemnitee’s address as shown on the
Company’s records unless he specifies otherwise and shall be personally
delivered or delivered by overnight mail delivery.  Any such notice shall be
effective upon receipt.
 
6.7.           Contractual Rights.  The right to be indemnified or to the
advancement or reimbursement of expenses (a) is a contract right based upon good
and valuable consideration, pursuant to which the Indemnitee may sue as if these
provisions were set forth in a separate written contract between the Indemnitee
and the Company, (b) is and is intended to be retroactive and shall be available
as to events occurring prior to the adoption of these provisions, and (c) shall
continue after any rescission or restrictive modification of such provisions as
to events occurring prior thereto.
 
ARTICLE VII
Miscellaneous Provisions
 
7.1.           Bylaw Amendments.  These Bylaws may be amended as provided in the
Articles of Incorporation.
 
7.2.           Books and Records.  The Company shall keep books and records of
account and shall keep minutes of the proceedings of its stockholders, its Board
of Directors and each committee of its Board of Directors.
 
7.3.           Notices; Waiver of Notice.  Whenever any notice is required to be
given to any stockholder, director or committee member under the provisions of
the NRS, the Articles of Incorporation or these Bylaws, said notice shall be
deemed to be sufficient if given by deposit of the same in the United States
mail, with postage paid thereon, addressed to the person entitled thereto at his
address as it appears on the records of the Company, and such notice shall be
deemed to have been given on the day of such mailing.
 
Whenever any notice is required to be given to any stockholder, director or
committee member under the provisions of the NRS, the Articles of Incorporation
or these Bylaws, a waiver thereof in writing signed by the person or persons
entitled to such notice, whether before or after the time stated therein, shall
be equivalent to the giving of such notice.  Attendance of a person at a meeting
shall constitute a waiver of notice of such meeting, except when the person
attends a meeting for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is not lawfully
called or convened.
 
7.4.           Resignations.  Any director or officer may resign at any
time.  Such resignations shall be made in writing and shall take effect at the
time specified therein, or, if no time be specified, at the time of its receipt
by the President or the Secretary.  The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the resignation.
 
7.5.           Seal.  The seal of the Company shall be in such form as the Board
of Directors may adopt.
 
7.6.           Fiscal Year.  The fiscal year of the Company shall be as provided
by a resolution adopted by the Board of Directors.

 
10

--------------------------------------------------------------------------------

 
 
7.7.           Facsimile Signatures.  In addition to the provisions for the use
of facsimile signatures elsewhere specifically authorized in these Bylaws,
facsimile signatures of any director or officer of the Company may be used
whenever and as authorized by the Board of Directors.
 
7.8.           Reliance upon Books, Reports and Records.  Each director and each
member of any committee designated by the Board of Directors shall, in the
performance of his duties, be fully protected in relying in good faith upon the
books of account or reports made to the Company by any of its officers, or by an
independent certified public accountant, or by an appraiser selected with
reasonable care by the Board of Directors or by any such committee, or in
relying in good faith upon other records of the Company.
 
ARTICLE VIII
Adoption of Bylaws
 
8.1.           Adoption.  These Bylaws were adopted by the Board of Directors as
of _______, 2008.
 
11

--------------------------------------------------------------------------------


 
Schedule 11(c)
Violations under Documents




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(g)
Qualification in Foreign States




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(k)
Changes in Financial Statements




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(l)
Tax Returns Status




Information to be provided prior to the Closing.

 

--------------------------------------------------------------------------------

 

Schedule 11(m)
Litigation




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(n)
Compliance with Laws and Regulations




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(o)
Defaults




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(p)
Permits and Approvals




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(q)
Exceptions to Title




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(r)
Patents and Trademarks




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(s)
Compliance with Environmental Laws




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(t)
Changes or Events




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(v)
Schedule of Insurance Policies




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(w)
Compensation of Officers and Others




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(x)
Inventory




Information to be provided prior to the Closing.

 

--------------------------------------------------------------------------------

 

Schedule 11(y)
Schedule of Assets




Information to be provided prior to the Closing.

 

--------------------------------------------------------------------------------

 

Schedule 11(aa)
Labor Matters




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(bb)
Employment Contracts




None.

 

--------------------------------------------------------------------------------

 

Schedule 11(dd)
Contracts




Information to be provided prior to the Closing.
 
 

--------------------------------------------------------------------------------